Exhibit 10.5

EXECUTION VERSION

AMENDED AND RESTATED

PLEDGE AND SECURITY AGREEMENT

This AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT (this “Agreement”) is
dated as of August 16, 2012 and entered into by and among NEXTWAVE WIRELESS LLC,
a Delaware limited liability company (“Issuer”), NEXTWAVE WIRELESS INC., a
Delaware corporation (“Parent”), NEXTWAVE HOLDCO LLC, a Delaware limited
liability company (“Spinco”), each of THEIR UNDERSIGNED DIRECT AND INDIRECT
SUBSIDIARIES (each of such undersigned Subsidiaries being a “Subsidiary Grantor”
and collectively “Subsidiary Grantors”), each ADDITIONAL GRANTOR that may become
a party hereto after the date hereof in accordance with Section 20 hereof (each
of Issuer, Parent, Spinco, each Subsidiary Grantor, and each Additional Grantor
being a “Grantor” and collectively the “Grantors”), the undersigned Holders, and
WILMINGTON TRUST, NATIONAL ASSOCIATION (“Wilmington Trust”), as the Collateral
Agent (as defined below) (in such capacity herein called “Secured Party”) for
the Holders.

PRELIMINARY STATEMENTS

A. Pursuant to that certain Purchase Agreement dated as of July 17, 2006
(“Original Purchase Agreement”) by and among Issuer, each of the other Grantors
named therein, each of the purchasers named therein (the “Original Purchasers”
and, together with their respective successors and assignees in whose name an
Original Note is issued, the “Original Holders”) and The Bank of New York
Mellon, as collateral agent, Issuer issued the Original Notes to the Original
Purchasers.

B. In connection with the Original Purchase Agreement, certain of the Grantors
executed a Pledge and Security Agreement dated as of July 17, 2006 (the
“Original Pledge and Security Agreement), in favor of The Bank of New York
Mellon, as collateral agent, for the benefit of the Original Holders.

C. Parent is party to that certain Agreement and Plan of Merger dated as of
August 1, 2012 among AT&T Inc., a Delaware corporation (“Acquiror”), Rodeo
Acquisition Sub Inc., a Delaware corporation (“Merger Sub”), and Parent (such
Agreement and Plan of Merger, together with all exhibits and schedules thereto,
as amended, supplemented or otherwise modified from time to time in accordance
with Section 5.30 of the Purchase Agreement (as defined below), the “Merger
Agreement”) pursuant to which it is contemplated that Merger Sub will merge with
and into Parent, with Parent being the surviving corporation and a wholly-owned
Subsidiary of Acquiror.

D. In connection with the transactions described above, the parties to the
Original Purchase agreement have agreed to amend and restate the Original
Purchase Agreement on the terms and conditions provided for in that certain
Amended and Restated Purchase Agreement dated as of August 16, 2012 (said
Amended and Restated Purchase Agreement, as it may hereafter be amended,
restated, supplemented or otherwise modified from time to time, being the
“Purchase Agreement”; the terms defined therein and not otherwise defined in
Section 30 or elsewhere herein being used herein as therein defined) by and
among Issuer, Parent, Spinco, each of the other Grantors named therein, each of
the Purchasers named therein (together with their



--------------------------------------------------------------------------------

successors and assigns and any subsequent holder of Notes permitted under the
Purchase Agreement, the “Holders”) and the Collateral Agent.

E. Wilmington Trust and the Holders have entered into that certain Amended and
Restated Collateral Agency Agreement dated as of the date hereof (the
“Collateral Agency Agreement”), pursuant to which the Holders have appointed
Wilmington Trust as collateral agent (the “Collateral Agent” and together with
the Holders, the “Collateral Parties”), and the Collateral Agent has agreed to
act, as an agent for the Holders under this Agreement.

F. Spinco and the Subsidiary Grantors have executed and delivered that certain
Guaranty dated as of July 17, 2006 (the “Guaranty”) in favor of the Collateral
Agent for the benefit of the Holders, pursuant to which Spinco and each such
Subsidiary Grantor have guarantied the prompt payment and performance when due
of all obligations of Issuer under the Purchase Agreement, and Parent has
executed and delivered that certain Parent Guaranty dated as of July 17, 2006,
as amended by that certain First Amendment dated as of October 9, 2008 (the
“Parent Guaranty”), in favor of the Collateral Agent for the benefit of the
Holders, pursuant to which Parent has guarantied the prompt payment and
performance when due of all obligations of Issuer under the Purchase Agreement.

G. Issuer, Parent, Spinco, each of the other Guarantors, the purchasers named
therein (together with their successors and assigns and any subsequent holder of
Second Lien Notes permitted under the Second Lien Purchase Agreement (as defined
below), “Second Lien Holders”) and Wilmington Trust, as Second Lien Collateral
Agent (the “Second Lien Collateral Agent”), have entered into that certain
Amended and Restated Second Lien Subordinated Purchase Agreement dated as of the
date hereof (as it may hereafter be amended, restated, supplemented or otherwise
modified from time to time, the “Second Lien Purchase Agreement”), pursuant to
which the Second Lien Notes were issued.

H. Spinco and the Subsidiary Grantors have also executed and delivered that
certain Second Lien Guaranty dated as of October 9, 2008 in favor of the Second
Lien Collateral Agent for the benefit of the Second Lien Holders, pursuant to
which Spinco and each such Subsidiary Grantor have guarantied the prompt payment
and performance when due of all obligations of Issuer under the Second Lien
Purchase Agreement, and Parent has executed and delivered that certain Second
Lien Parent Guaranty dated as of October 9, 2008 in favor of the Second Lien
Collateral Agent for the benefit of the Second Lien Holders, pursuant to which
Parent has guarantied the prompt payment and performance when due of all
obligations of Issuer under the Second Lien Purchase Agreement.

I. The Grantors have also executed an Amended and Restated Second Lien Pledge
and Security Agreement dated as of the date hereof in favor of the Second Lien
Collateral Agent on behalf of those secured parties under the Second Lien
Purchase Agreement (the “Second Lien Secured Parties”).

J. Issuer, Parent, Spinco, each guarantor from time to time party thereto, the
purchasers set forth therein (together with their successors and assigns and any
subsequent holder of Parent Third Lien Notes permitted under the Parent Third
Lien Exchange Agreement (as defined below), the “Parent Third Lien Holders”),
and Wilmington Trust, as Third Lien

 

2



--------------------------------------------------------------------------------

Collateral Agent (the “Third Lien Collateral Agent”), have entered into that
certain Amended and Restated Parent Third Lien Subordinated Exchange Agreement
dated as of the date hereof (as it may hereafter be amended, restated,
supplemented or otherwise modified from time to time, the “Parent Third Lien
Exchange Agreement”), pursuant to which the Parent Third Lien Notes were issued.

K. Spinco, Issuer and certain Subsidiaries of Parent have also executed and
delivered that certain Amended and Restated Parent Third Lien Guaranty dated as
of the date hereof in favor of the Third Lien Collateral Agent for the benefit
of the Parent Third Lien Holders, pursuant to which Spinco, Issuer and each such
Subsidiary of Parent have guarantied the prompt payment and performance when due
of all obligations of Parent under the Parent Third Lien Exchange Agreement.

L. Issuer, Spinco, Parent and certain Subsidiaries of Parent have also executed
an Amended and Restated Parent Pledge and Security Agreement dated as of the
date hereof in favor of the Third Lien Collateral Agent on behalf of those
secured parties under the Parent Third Lien Exchange Agreement (the “Parent
Third Lien Secured Parties”).

M. Issuer, Parent, Spinco, each guarantor from time to time party thereto, the
purchasers set forth therein (together with their successors and assigns and any
subsequent holder of Spinco Third Lien Notes permitted under the Spinco Third
Lien Exchange Agreement (as defined below), the “Spinco Third Lien Holders”),
and the Third Lien Collateral Agent, have entered into that certain Amended and
Restated Spinco Third Lien Subordinated Exchange Agreement dated as of the date
hereof (as it may hereafter be amended, restated, supplemented or otherwise
modified from time to time, the “Spinco Third Lien Exchange Agreement”),
pursuant to which the Spinco Third Lien Notes were issued.

N. Parent, Issuer and certain Subsidiaries of Parent have also executed and
delivered that certain Amended and Restated Spinco Third Lien Guaranty dated as
of the date hereof in favor of the Third Lien Collateral Agent for the benefit
of the Spinco Third Lien Holders, pursuant to which Parent, Issuer and each such
Subsidiary of Parent have guarantied the prompt payment and performance when due
of all obligations of Spinco under the Spinco Third Lien Exchange Agreement.

O. Issuer, Spinco, Parent and certain Subsidiaries of Parent have also executed
an Amended and Restated Spinco Third Lien Pledge and Security Agreement dated as
of the date hereof in favor of the Third Lien Collateral Agent on behalf of
those secured parties under the Spinco Third Lien Exchange Agreement (the
“Spinco Third Lien Secured Parties”).

P. The Collateral Agent, the Second Lien Collateral Agent, the Third Lien
Collateral Agent, the Note Holders (as defined therein) and the Grantors have
entered into that certain Amended and Restated Intercreditor Agreement dated as
of the date hereof (as it may hereafter be amended, restated, supplemented or
otherwise modified from time to time, the “Intercreditor Agreement”), which
governs the respective rights and remedies of the Collateral Parties, the Second
Lien Secured Parties, the Parent Third Lien Secured Parties, and the Spinco
Third Lien Secured Parties with respect to the Collateral and the proceeds
hereof.

 

3



--------------------------------------------------------------------------------

Q. In connection with the transactions described above, Issuer, Parent, Spinco,
the other Grantors and Secured Party have agreed to amend and restate the
Original Pledge and Security Agreement and to enter into this Agreement.

R. It is a condition precedent to amending and restating the Original Purchase
Agreement and entering into the Purchase Agreement that the Grantors listed on
the signature pages hereof shall have granted the security interests and
undertaken the obligations contemplated by this Agreement.

NOW, THEREFORE, in consideration of the agreements set forth herein and in the
Purchase Agreement and in order to induce the Holders to enter into the Purchase
Agreement, the parties hereto hereby agree, subject to the preservation of
obligations under the Original Pledge and Security Agreement that is more
specifically described in Section 31 hereof, that the Original Pledge and
Security Agreement is hereby amended and restated as follows:

SECTION 1. Grant of Security.

Each Grantor hereby assigns to Secured Party, and hereby grants to Secured Party
a security interest in, all of such Grantor’s right, title and interest in and
to the following Collateral of such Grantor, in each case whether now or
hereafter existing, whether now owned or hereafter acquired, and whether or not
subject to the Uniform Commercial Code as it exists on the date of this
Agreement, or as it may hereafter be amended in the State of New York (the
“UCC”), including the following (the “Collateral”):

(a) all Accounts and receivables;

(b) all Chattel Paper;

(c) all Money and all Deposit Accounts (including, without limitation, the Asset
Sale Proceeds Account), together with all amounts on deposit from time to time
in such Deposit Accounts, including all Investments;

(d) all Documents;

(e) all General Intangibles, including all Intellectual Property Collateral,
Payment Intangibles and Software;

(f) all Goods, including Inventory, Equipment and Fixtures;

(g) all Instruments;

(h) all Investment Property, including all Securities Collateral;

(i) all Letter-of-Credit Rights and other Supporting Obligations;

(j) all Records;

 

4



--------------------------------------------------------------------------------

(k) all Commercial Tort Claims, including those set forth on Schedule 1 annexed
hereto;

(l) all FCC Licenses;

(m) all Spectrum Leases;

(n) the right to receive any payment of money, including without limitation
general intangibles for money due or to become due, derived in any way from any
FCC License, Foreign License, Spectrum Lease or Foreign Spectrum Lease; and

(o) all Proceeds with respect to any of the foregoing Collateral.

Each category of Collateral set forth above shall have the meaning set forth in
the UCC (to the extent such term is defined in the UCC), it being the intention
of Grantors that the description of the Collateral set forth above be construed
to include the broadest possible range of assets.

Notwithstanding anything herein to the contrary, in no event shall the
Collateral include, and no Grantor shall be deemed to have granted a security
interest in, (a) any of such Grantor’s rights or interests in or under, any
license, contract, lease, permit, Instrument or franchise to which such Grantor
is a party or any of such Grantor’s rights or interests thereunder to the
extent, but only to the extent, that such a grant would, under the terms of such
license, contract, lease, permit, Instrument or franchise, or under applicable
provisions of the Communications Act or FCC Rules, result in a breach of the
terms of, or constitute a default under, such license, contract, lease, permit,
Instrument or franchise or applicable provisions of the Communications Act or
FCC Rules (other than to the extent that any such term would be rendered
ineffective pursuant to the UCC or any other applicable law (including the
Bankruptcy Code) or principles of equity); provided, that immediately upon the
ineffectiveness, lapse or termination of any such provision (including by reason
of any modification or change thereto or any change in the interpretation by the
FCC of applicable provisions of the Communications Act or FCC Rules by final
non-appealable action of the FCC) the Collateral shall include, and such Grantor
shall be deemed to have granted a security interest in, all such rights and
interests in accordance with the terms of any such ineffectiveness, lapse,
termination, modification or change or (b) any application for a Trademark based
on an intent to use the same if and so long as such application is pending
without a “Statement of Use” having been filed and accepted by the United States
Patent and Trademark Office (each such pending application which is based on an
intent to use, an “Intent-To-Use Application”); provided, that once a “Statement
of Use” is filed and accepted by the United States Patent and Trademark Office
in connection with an Intent-To-Use Application, this clause (b) shall not be
applicable to such Intent-To-Use Application and the Collateral shall include,
and such Grantor shall be deemed to have granted a security interest in, such
Intent-To-Use Application.

Notwithstanding the foregoing, it is acknowledged and agreed that the creation
of a security interest in Equity Interests issued by a Foreign Subsidiary shall
be limited to 66% of the issued and outstanding Capital Stock of such Foreign
Subsidiary entitled to vote (within the meaning of Treas. Reg.
Section 1.956-2(c)(2)) and 100% of the issued and outstanding Capital

 

5



--------------------------------------------------------------------------------

Stock of such Foreign Subsidiary not entitled to vote (within the meaning of
Treas. Reg. Section 1.956-2(c)(2)) and the Collateral shall not include any
other Equity Interests issued by such Foreign Subsidiary.

Notwithstanding anything herein to the contrary, the exercise of any right or
remedy by the Secured Party hereunder is subject to the provisions of the
Intercreditor Agreement, including, without limitation, Section 3.03 thereof. In
the event of any conflict between the terms of the Intercreditor Agreement and
this Agreement, the terms of the Intercreditor Agreement shall govern and
control (subject to the Forbearance Agreement (as defined below)).

SECTION 2. Security for Obligations.

This Agreement secures, and the Collateral is collateral security for, the
prompt payment or performance in full when due, whether at stated maturity, by
required prepayment, declaration, acceleration, demand or otherwise, of all
Secured Obligations of each Grantor. “Secured Obligations” means:

(a) with respect to Issuer, all obligations and liabilities of every nature of
Issuer now or hereafter existing under or arising out of or in connection with
the Purchase Agreement and the other Note Documents; and

(b) with respect to each Grantor and Additional Grantor, all obligations and
liabilities of every nature of such Grantor now or hereafter existing under or
arising out of or in connection with the Purchase Agreement, Guaranty, Parent
Guaranty and the other Note Documents;

in each case together with all extensions or renewals thereof, whether for
principal, interest, fees, expenses, indemnities or otherwise, whether voluntary
or involuntary, direct or indirect, absolute or contingent, liquidated or
unliquidated, whether or not jointly owed with others, and whether or not from
time to time decreased or extinguished and later increased, created or incurred,
and all or any portion of such obligations or liabilities that are paid, to the
extent all or any part of such payment is avoided or recovered directly or
indirectly from Secured Party or any Holder as a preference, fraudulent transfer
or otherwise, and all obligations of every nature of Grantors now or hereafter
existing under this Agreement (including, without limitation, interest and other
amounts that, but for the filing of a petition in bankruptcy with respect to
Issuer or any other Grantor, would accrue on such obligations, whether or not a
claim is allowed against Issuer or such Grantor for such amounts in the related
bankruptcy proceeding).

SECTION 3. Grantors Remain Liable.

Anything contained herein to the contrary notwithstanding, (a) each Grantor
shall remain liable under any contracts, licenses and agreements included in the
Collateral, to the extent set forth therein, to perform all of its duties and
obligations thereunder to the same extent as if this Agreement had not been
executed, (b) the exercise by Secured Party of any of its rights hereunder shall
not release any Grantor from any of its duties or obligations under the
contracts, licenses and agreements included in the Collateral, and (c) Secured
Party shall not have any obligation or liability under any contracts, licenses,
and agreements included in the Collateral by reason of this Agreement, nor shall
Secured Party be obligated to perform any of the obligations

 

6



--------------------------------------------------------------------------------

or duties of any Grantor thereunder or to take any action to collect or enforce
any claim for payment assigned hereunder.

SECTION 4. Representations and Warranties.

Each Grantor represents and warrants as follows:

(a) Material Subsidiaries; License Subsidiaries; Ownership of Collateral.

(i) Set forth on Schedule B annexed hereto is a true, correct and complete list
of each Material Subsidiary, each License Subsidiary and the direct and indirect
parents of each such Material Subsidiary and each such License Subsidiary.

(ii) Except as expressly permitted by the Purchase Agreement, such Grantor owns
its interests in the Collateral free and clear of any Lien and has not filed,
authorized, or permitted to be filed any effective financing statement or other
instrument similar in effect covering all or any part of the Collateral in any
filing or recording office, including any IP Filing Office.

(b) Perfection. The security interests in the Collateral granted to Secured
Party in accordance with the terms of Section 1 above for the benefit of the
Collateral Parties hereunder constitute valid security interests in the
Collateral, securing the payment of the Secured Obligations. Upon (i) the filing
of UCC financing statements naming each Grantor as “debtor”, naming Secured
Party as “secured party” and describing the Collateral in the filing offices
with respect to such Grantor set forth on Schedule 2 annexed hereto, (ii) in the
case of the Securities Collateral consisting of certificated Securities or
evidenced by Instruments, in addition to filing of such UCC financing
statements, delivery of the certificates representing such certificated
Securities, and (iii) in the case of the Intellectual Property Collateral, in
addition to the filing of such UCC financing statements, the recordation of a
Grant with the applicable IP Filing Office, and (iv) in the case of any Deposit
Account (including, without limitation, the Asset Sale Proceeds Account) and any
Investment Property constituting a Security Entitlement or Securities Account,
the execution and delivery to Secured Party of an agreement providing for
control by Secured Party thereof, the security interests in the Collateral
granted to Secured Party for the benefit of the Collateral Parties will
constitute perfected security interests therein in accordance with the terms of
Section 1 above prior to all other Liens (except for Permitted Liens and Liens
permitted by Section 5.12 of the Purchase Agreement), and all filings and other
actions necessary or desirable to perfect and protect such security interests
have been duly made or taken.

(c) Office Locations; Type and Jurisdiction of Organization; Locations of
Equipment and Inventory. Such Grantor’s name as it appears in official filings
in the jurisdiction of its organization, type of organization (i.e. corporation,
limited partnership, etc.), jurisdiction of organization, principal place of
business, chief executive office, office where such Grantor keeps its Records
regarding the Accounts, Intellectual Property and originals of Chattel Paper and
organization number provided by the applicable Governmental Authority of the
jurisdiction of organization are set forth on Schedule 3 annexed hereto. All of
the Equipment and Inventory is located at the places set forth on Schedule 4
annexed hereto, except for Inventory which, in the ordinary course of business,
is in transit either (i) from a supplier to a

 

7



--------------------------------------------------------------------------------

Grantor, (ii) between the locations set forth on Schedule 4 annexed hereto, or
(iii) to customers of a Grantor.

(d) Names. No Grantor (or predecessor by merger or otherwise of such Grantor)
has, within the five year period preceding the date hereof, or, in the case of
Company, since April 13, 2005, or, in the case of an Additional Grantor, the
date of the applicable Counterpart, had a different name from the name of such
Grantor listed on the signature pages hereof, except the names set forth on
Schedule 5 annexed hereto.

(e) Delivery of Certain Collateral. All certificates or Instruments (excluding
checks) evidencing, comprising or representing the Collateral have been
delivered to Secured Party duly endorsed or accompanied by duly executed
instruments of transfer or assignment in blank.

(f) Securities Collateral. All of the Pledged Equity set forth on Schedule 6(a)
annexed hereto has been duly authorized and validly issued and is fully paid and
non-assessable; all of the Pledged Debt set forth on Schedule 6(b) annexed
hereto has been duly authorized and is the legally valid and binding obligation
of the issuers thereof (except as may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws relating to or limiting creditors’
rights generally or by equitable principles relating to enforceability, whether
considered at law or equity); there are no outstanding warrants, options or
other rights to purchase, or other agreements outstanding with respect to, or
property that is now or hereafter convertible into, or that requires the
issuance or sale of, any Pledged Equity; Schedule 6(a) annexed hereto sets forth
all of the Equity Interests and the Pledged Equity owned by each Grantor, and
the percentage ownership in each issuer thereof; and Schedule 6(b) annexed
hereto sets forth all of the Pledged Debt owned by such Grantor.

(g) Deposit Accounts and Securities Accounts. Schedule 7 annexed hereto lists
all Deposit Accounts and Securities Accounts owned by each Grantor that contain
assets exceeding $100,000 in value (including, without limitation, the Asset
Sale Proceeds Account) and indicates the institution or intermediary at which
each such account is held and the account number.

(h) Intellectual Property Collateral. A true and complete list of all Trademark
Registrations and applications for any Trademark owned, held (whether pursuant
to a license or otherwise) or used by such Grantor, in whole or in part, is set
forth on Schedule 8 annexed hereto; a true and complete list of all Patents
owned, held (whether pursuant to a license or otherwise) or used by such
Grantor, in whole or in part, is set forth on Schedule 9 annexed hereto; a true
and complete list of all Copyright Registrations and applications for Copyright
Registrations held (whether pursuant to a license or otherwise) by such Grantor,
in whole or in part, is set forth on Schedule 10 annexed hereto; and such
Grantor is not aware of any pending or threatened claim by any third party that
any of the Intellectual Property Collateral owned, held or used by such Grantor
is invalid or unenforceable.

(i) Chattel Paper. Such Grantor has no interest in any Chattel Paper.

(j) Letter-of-Credit Rights. Such Grantor has no interest in any
Letter-of-Credit Rights.

 

8



--------------------------------------------------------------------------------

(k) Documents. No negotiable Documents are outstanding with respect to any of
the Inventory.

The representations and warranties as to the information set forth in Schedules
referred to herein are made as to each Grantor (other than Additional Grantors)
as of the date hereof and as to each Additional Grantor as of the date of the
applicable Counterpart.

SECTION 5. Further Assurances.

(a) Generally. Each Grantor agrees that from time to time, at the reasonable
expense of Grantors, such Grantor will promptly execute and deliver all further
instruments and documents, and take all further action (including without
limitation filing UCC financing statements and UCC continuation statements),
that may be necessary or desirable, or that Secured Party may reasonably
request, in order to perfect and protect any security interest granted or
purported to be granted hereby in any Collateral. Without limiting the
generality of the foregoing, each Grantor will: (i) notify Secured Party in
writing of receipt by such Grantor of any interest in Chattel Paper with a fair
market value in excess of $100,000 and mark conspicuously each such item of
Chattel Paper and each of its records pertaining to the Collateral with a
legend, in form and substance satisfactory to Required Holders, indicating that
such Collateral is subject to the security interest granted hereby, (ii) deliver
to Secured Party all promissory notes and other Instruments with a fair market
value in excess of $100,000 (other than the Excluded Pledged Debt) and all
original counterparts of such Chattel Paper, duly endorsed and accompanied by
duly executed instruments of transfer or assignment, all in form and substance
satisfactory to Required Holders, (iii) (A) execute (if necessary) and file such
financing or continuation statements, or amendments thereto, (B) execute and
deliver, and cause to be executed and delivered, agreements establishing that
Secured Party has control of Deposit Accounts and Investment Property of such
Grantor that contain assets exceeding $100,000 in value, (C) deliver such
documents, instruments, notices, records and consents and take such other
actions necessary or desirable to establish that Secured Party has control over
electronic Chattel Paper and Letter-of-Credit Rights of such Grantor with a fair
market value in excess of $100,000 and (D) deliver such other instruments or
notices, in each case, as may be necessary or desirable, or as Secured Party may
request, in order to perfect and preserve the security interests granted or
purported to be granted hereby, (iv) furnish to Secured Party from time to time
statements and schedules further identifying and describing the Collateral and
such other reports in connection with the Collateral as Secured Party may
reasonably request, all in reasonable detail, (v) at any reasonable time, upon
request by Secured Party, exhibit the Collateral to and allow inspection of the
Collateral by Secured Party, or persons designated by Secured Party pursuant to
Section 3.4 of the Purchase Agreement, (vi) appear in and defend any action or
proceeding that may adversely affect such Grantor’s title to or Secured Party’s
security interest in all or any material part of the Collateral, and
(vii) obtain any necessary consents of third parties to the creation and
perfection of a security interest in favor of Secured Party with respect to any
Collateral having a fair market value in excess of $100,000 (other than the
Excluded Pledged Debt). Each Grantor hereby authorizes Secured Party (without
obligation) to file in any appropriate jurisdiction one or more financing or
continuation statements, and amendments thereto, relative to all or any part of
the Collateral (including any financing statement indicating that it covers “all
assets” or “all personal property” of such Grantor) without the signature of any
Grantor.

 

9



--------------------------------------------------------------------------------

(b) Securities Collateral. Without limiting the generality of the foregoing
Section 5(a), each Grantor agrees that (i) all (A) certificates or
(B) Instruments with a fair market value in excess of $100,000, in each case,
representing or evidencing the Securities Collateral, shall be delivered to and
held by or on behalf of Secured Party pursuant hereto and shall be in suitable
form for transfer by delivery or, as applicable, shall be accompanied by such
Grantor’s endorsement, where necessary, or duly executed instruments of transfer
or assignments in blank, all in form and substance satisfactory to Required
Holders and (ii) it will, upon obtaining any additional (A) Equity Interests in
a Person that is, or becomes, a direct Material Subsidiary of such Grantor or
(B) Indebtedness with a fair market value in excess of $100,000 (other than the
Excluded Pledged Debt), promptly (and in any event within ten (10) Business
Days) deliver to Secured Party a Pledge Supplement, duly executed by such
Grantor, in respect of such additional Pledged Equity or Pledged Debt; provided,
that the failure of any Grantor to execute a Pledge Supplement with respect to
any additional Pledged Equity or Pledged Debt shall not impair the security
interest of Secured Party therein or otherwise adversely affect the rights and
remedies of Secured Party hereunder with respect thereto. Within ten
(10) Business Days of each such acquisition, the representations and warranties
contained in Section 4(f) hereof shall be deemed to have been made by such
Grantor as to such Pledged Equity or Pledged Debt, whether or not such Pledge
Supplement is delivered.

(c) Intellectual Property Collateral. At least quarterly, within fifteen
(15) days after the end of each calendar quarter, each Grantor shall notify
Secured Party in writing of any rights to Intellectual Property Collateral
acquired by such Grantor after the date hereof. At least quarterly, within
fifteen (15) days after the end of each calendar quarter, each Grantor shall
execute and deliver to Secured Party an IP Supplement, and submit a Grant for
recordation with respect thereto in the applicable IP Filing Office; provided,
the failure of any Grantor to execute an IP Supplement or submit a Grant for
recordation with respect to any additional Intellectual Property Collateral
shall not impair the security interest of Secured Party therein or otherwise
adversely affect the rights and remedies of Secured Party hereunder with respect
thereto. Upon delivery to Secured Party of an IP Supplement, Schedules 8, 9 and
10 annexed hereto and Schedule A to each Grant, as applicable, shall be deemed
modified to include a reference to any right, title or interest in any existing
Intellectual Property Collateral or any Intellectual Property Collateral set
forth on Schedule A to such IP Supplement. Upon each such acquisition, the
representations and warranties contained in Section 4(h) hereof shall be deemed
to have been made by such Grantor as to such Intellectual Property Collateral,
whether or not such IP Supplement is delivered.

(d) Commercial Tort Claims. Grantors have no Commercial Tort Claims with a fair
market value in excess of $100,000 as of the date hereof, except as set forth on
Schedule 6 annexed hereto. In the event that a Grantor shall at any time after
the date hereof have any Commercial Tort Claims with a fair market value in
excess of $100,000, such Grantor shall promptly notify Secured Party thereof in
writing, which notice shall (i) set forth in reasonable detail the basis for and
nature of such Commercial Tort Claim and (ii) constitute an amendment to this
Agreement by which such Commercial Tort Claim shall constitute part of the
Collateral.

 

10



--------------------------------------------------------------------------------

SECTION 6. Certain Covenants of Grantors.

Each Grantor shall:

(a) give Secured Party at least thirty (30) Business Days’ prior written notice
of (i) any change in such Grantor’s name, identity or corporate structure
(excluding any change in such Grantor’s name, identity or corporate structure
reflected on the Schedules hereto) and (ii) any reincorporation, reorganization
or other action that results in a change of the jurisdiction of organization of
such Grantor;

(b) keep correct and accurate records of Collateral at the locations described
in Schedule 2 annexed hereto;

(c) permit representatives of Secured Party at any time during normal business
hours to inspect and make abstracts from such records, and each Grantor agrees
to render to Secured Party, at such Grantor’s reasonable cost and expense, such
clerical and other assistance as may be reasonably requested with regard
thereto, as provided in Section 3.4 of the Purchase Agreement; and

(d) take all actions necessary to maintain the security interest of the Secured
Party on behalf of the Holders created hereunder.

SECTION 7. Special Covenants With Respect to Equipment and Inventory.

Each Grantor shall:

(a) if any Inventory is in possession or control of any of such Grantor’s agents
or processors, upon the occurrence and during the continuance of an Event of
Default, instruct such agent or processor to hold all such Inventory for the
account of Secured Party and subject to the instructions of Secured Party; and

(b) promptly upon the issuance and delivery to such Grantor of any negotiable
Document with a fair market value in excess of $100,000 (other than the Excluded
Pledged Debt), deliver such Document to Secured Party.

SECTION 8. Special Covenants with respect to Accounts.

(a) Each Grantor shall, for not less than three years from the date on which
each Account of such Grantor arose, maintain (i) complete Records of such
Account, including records of all payments received, credits granted and
merchandise returned, and (ii) all documentation relating thereto.

(b) Except as otherwise provided in this subsection (b), each Grantor shall
continue to collect, at its own expense, all amounts due or to become due to
such Grantor under the Accounts. In connection with such collections, each
Grantor may take (and, at Secured Party’s request upon the occurrence and during
the continuance of an Event of Default, shall take) such action as may be
necessary or advisable to enforce collection of amounts due or to become due
under the Accounts; provided, however, that Secured Party shall have the right
at any time, at the

 

11



--------------------------------------------------------------------------------

expense of Grantors, upon the occurrence and during the continuance of an Event
of Default and upon written notice to such Grantor of its intention to do so, to
(i) notify the account debtors or obligors under any Accounts of the assignment
of such Accounts to Secured Party and to direct such account debtors or obligors
to make payment of all amounts due or to become due to such Grantor thereunder
directly to Secured Party, (ii) notify each Person maintaining a lockbox or
similar arrangement to which account debtors or obligors under any Accounts have
been directed to make payment to remit all amounts representing collections on
checks and other payment items from time to time sent to or deposited in such
lockbox or other arrangement directly to Secured Party, (iii) enforce collection
of any such Accounts at the expense of Grantors, and (iv) adjust, settle or
compromise the amount or payment thereof. After receipt by such Grantor of the
notice from Secured Party referred to in the proviso to the preceding sentence
and upon the occurrence and during the continuance of an Event of Default,
(A) all amounts and proceeds (including checks and other instruments) received
by such Grantor in respect of the Accounts shall be received in trust for the
benefit of Secured Party hereunder, shall be segregated from other funds of such
Grantor and shall be forthwith paid over or delivered to Secured Party in the
same form as so received (with any necessary endorsement) to be held as cash
Collateral and applied as provided by Section 16 hereof, and (B) such Grantor
shall not, without the written consent of Secured Party, adjust, settle or
compromise the amount or payment of any Account, or release wholly or partly any
account debtor or obligor thereof, or allow any credit or discount thereon.

SECTION 9. Special Covenants With Respect to the Securities Collateral.

(a) Form of Securities Collateral. Secured Party shall have the right at any
time to exchange certificates or instruments representing or evidencing
Securities Collateral for certificates or instruments of smaller or larger
denominations. If any Securities Collateral is not a security pursuant to
Section 8-103 of the UCC, no Grantor shall take any action that, under such
Section, converts such Securities Collateral into a security without causing the
issuer thereof to issue to it certificates or instruments evidencing such
Securities Collateral, which it shall promptly deliver to Secured Party as
provided in this Section 9(a).

(b) Covenants. Each Grantor shall (i) not, except as expressly permitted by the
Purchase Agreement, permit any issuer of Pledged Equity to merge or consolidate
unless all the outstanding Equity Interests of the surviving or resulting Person
are, upon such merger or consolidation, subject to the provisions of the second
to last paragraph of Section 1, pledged and become Collateral hereunder and no
cash, securities or other property is distributed in respect of the outstanding
Equity Interests of any other constituent corporation; (ii) cause each issuer of
Pledged Equity not to issue Equity Interests in addition to or in substitution
for the Pledged Equity issued by such issuer, except to such Grantor;
(iii) immediately upon its acquisition (directly or indirectly) of any Equity
Interests, including additional Equity Interests in each issuer of Pledged
Equity, comply with Section 5(b), subject to the provisions of the second to
last paragraph of Section 1; (iv) immediately upon issuance of any and all
Instruments or other evidences of additional Indebtedness from time to time owed
to such Grantor by any obligor on the Pledged Debt, comply with Section 5;
(v) at its expense perform and comply in all material respects with all terms
and provisions of any agreement related to the Securities Collateral required to
be performed or complied with by it; and (vi) promptly execute and deliver to

 

12



--------------------------------------------------------------------------------

Secured Party an agreement providing for control by Secured Party of all
Security Entitlements and Securities Accounts of such Grantor that contain
assets exceeding $100,000 in value.

(c) Voting and Distributions. So long as no Event of Default shall have occurred
and be continuing, (i) each Grantor shall be entitled to exercise any and all
voting and other consensual rights pertaining to the Securities Collateral or
any part thereof for any purpose not prohibited by the terms of this Agreement
or the Purchase Agreement; and (ii) each Grantor shall be entitled to receive
and retain, and to utilize free and clear of the Lien hereof, any and all
dividends, other distributions, principal and interest paid in respect of the
Securities Collateral.

Upon the occurrence and during the continuance of an Event of Default, subject
to the provisions of Section 14(d) below: (x) upon written notice from Secured
Party to any Grantor, all rights of such Grantor to exercise the voting and
other consensual rights which it would otherwise be entitled to exercise
pursuant hereto shall cease, and all such rights shall thereupon become vested
in Secured Party who shall thereupon have the sole right to exercise such voting
and other consensual rights; (y) all rights of such Grantor to receive the
dividends, other distributions, principal and interest payments which it would
otherwise be authorized to receive and retain pursuant hereto shall cease, and
all such rights shall thereupon become vested in Secured Party who shall
thereupon have the sole right to receive and hold as Collateral such dividends,
other distributions, principal and interest payments; and (z) all dividends,
principal, interest payments and other distributions which are received by such
Grantor contrary to the provisions of clause (y) above shall be received in
trust for the benefit of Secured Party, shall be segregated from other funds of
such Grantor and shall forthwith be paid over to Secured Party as Collateral in
the same form as so received (with any necessary endorsements).

In order to permit Secured Party to exercise the voting and other consensual
rights which it may be entitled to exercise pursuant hereto and to receive all
dividends and other distributions which it may be entitled to receive hereunder,
(I) each Grantor shall promptly execute and deliver (or cause to be executed and
delivered) to Secured Party all such proxies, dividend payment orders and other
instruments as Secured Party may from time to time reasonably request, and
(II) without limiting the effect of clause (I) above, each Grantor hereby grants
to Secured Party an irrevocable proxy to vote the Pledged Equity and to exercise
all other rights, powers, privileges and remedies to which a holder of the
Pledged Equity would be entitled (including giving or withholding written
consents of holders of Equity Interests, calling special meetings of holders of
Equity Interests and voting at such meetings), which proxy, subject to the
provisions of Section 14(d) below, shall be effective, automatically and without
the necessity of any action (including any transfer of any Pledged Equity on the
record books of the issuer thereof) by any other Person (including the issuer of
the Pledged Equity or any officer or agent thereof), upon the occurrence of an
Event of Default and which proxy shall only terminate upon the payment in full
of the Secured Obligations (other than indemnification obligations that are
intended to survive termination of the Note Documents), the cure of such Event
of Default or waiver thereof as evidenced by a writing executed by Secured
Party.

SECTION 10. Special Covenants With Respect to Intellectual Property Collateral.

(a) Each Grantor shall:

 

13



--------------------------------------------------------------------------------

(i) use reasonable efforts so as not to permit the inclusion in any contract to
which it hereafter becomes a party of any provision that could or might in any
way impair or prevent the creation of a security interest in, or the assignment
of, such Grantor’s rights and interests in any property included within the
definitions of any Intellectual Property Collateral acquired under such
contracts;

(ii) take any and all reasonable steps to protect the secrecy of all trade
secrets relating to the products and services sold or delivered under or in
connection with the Intellectual Property Collateral, including, without
limitation, where appropriate entering into confidentiality agreements with
employees and labeling and restricting access to secret information and
documents;

(iii) use proper statutory notice in connection with its use of any of the
Intellectual Property Collateral and products and services covered by the
Intellectual Property Collateral; and

(iv) use a commercially appropriate standard of quality (which may be consistent
with such Grantor’s past practices) in the manufacture, sale and delivery of
products and services sold or delivered under or in connection with the
Trademarks.

(b) Except as otherwise provided in this Section 10, each Grantor shall continue
to collect, at its own expense, all amounts due or to become due to such Grantor
in respect of the Intellectual Property Collateral or any portion thereof. In
connection with such collections, each Grantor may take (and, at Secured Party’s
request upon the occurrence and during the continuance of an Event of Default,
shall take) such action as may be necessary or advisable to enforce collection
of such amounts; provided, Secured Party shall have the right at any time, upon
the occurrence and during the continuance of an Event of Default and upon
written notice to such Grantor of its intention to do so, to notify the obligors
with respect to any such amounts of the existence of the security interest
created hereby and to direct such obligors to make payment of all such amounts
directly to Secured Party, and, upon such notification and at the expense of
such Grantor, to enforce collection of any such amounts and to adjust, settle or
compromise the amount or payment thereof. After receipt by any Grantor of the
notice from Secured Party referred to in the proviso to the preceding sentence
and upon the occurrence and during the continuance of any Event of Default,
(i) all amounts and proceeds (including checks and Instruments) received by each
Grantor in respect of amounts due to such Grantor in respect of the Intellectual
Property Collateral or any portion thereof shall be received in trust for the
benefit of Secured Party hereunder, shall be segregated from other funds of such
Grantor and shall be forthwith paid over or delivered to Secured Party in the
same form as so received (with any necessary endorsement) to be held as cash
Collateral and applied as provided by Section 16 hereof, and (ii) such Grantor
shall not adjust, settle or compromise the amount or payment of any such amount
or release wholly or partly any obligor with respect thereto or allow any credit
or discount thereon.

(c) Each Grantor shall have the duty diligently, through counsel nationally
recognized in the field of intellectual property law, to prosecute, file and/or
make, unless and until such Grantor, in its commercially reasonable judgment,
decides otherwise, (i) any application for registration relating to any of the
Intellectual Property Collateral owned, held or

 

14



--------------------------------------------------------------------------------

used by such Grantor and set forth on Schedules 8, 9 or 10 annexed hereto, as
applicable, that is pending as of the date of this Agreement, (ii) any Copyright
Registration on any existing or future unregistered but copyrightable works
(except for works of nominal commercial value or with respect to which such
Grantor has determined in the exercise of its commercially reasonable judgment
that it shall not seek registration), (iii) any application on any future
patentable but unpatented innovation or invention comprising Intellectual
Property Collateral, and (iv) any Trademark opposition and cancellation
proceedings, renew Trademark Registrations and Copyright Registrations and do
any and all acts which are necessary or desirable to preserve and maintain all
rights in all Intellectual Property Collateral. Any expenses incurred in
connection therewith shall be borne solely by Grantors. Subject to the
foregoing, each Grantor shall give Secured Party prior written notice of any
abandonment of any Intellectual Property Collateral.

(d) Except as provided herein, each Grantor shall have the right to commence and
prosecute in its own name, as real party in interest, for its own benefit and at
its own expense, such suits, proceedings or other actions for infringement,
unfair competition, dilution, misappropriation or other damage, or reexamination
or reissue proceedings as are necessary to protect the Intellectual Property
Collateral. Each Grantor shall promptly, following its becoming aware thereof,
notify Secured Party of the institution of, or of any adverse determination in,
any proceeding (whether in an IP Filing Office or any federal, state, local or
foreign court) or regarding such Grantor’s ownership, right to use, or interest
in any Intellectual Property Collateral. Each Grantor shall provide to Secured
Party any information with respect thereto requested by Secured Party.

(e) In addition to, and not by way of limitation of, the granting of a security
interest in the Collateral pursuant hereto, each Grantor, effective upon the
occurrence and during the continuance of an Event of Default, hereby assigns,
transfers and conveys to Secured Party the nonexclusive right and license to use
all Trademarks, tradenames, Copyrights, Patents or technical processes
(including, without limitation, the Intellectual Property Collateral) owned or
used by such Grantor that relate to the Collateral, together with any goodwill
associated therewith, all to the extent necessary to enable Secured Party to
realize on the Collateral in accordance with this Agreement and to enable any
transferee or assignee of the Collateral to enjoy the benefits of the
Collateral. This right shall inure to the benefit of all successors, assigns and
transferees of Secured Party and its successors, assigns and transferees,
whether by voluntary conveyance, operation of law, assignment, transfer,
foreclosure, deed in lieu of foreclosure or otherwise. Such right and license
shall be granted free of charge, without requirement that any monetary payment
whatsoever be made to such Grantor.

SECTION 11. Secured Party Appointed Attorney-in-Fact.

Each Grantor hereby irrevocably appoints Secured Party as such Grantor’s
attorney-in-fact, with full authority in the place and stead of such Grantor and
in the name of such Grantor, Secured Party or otherwise, from time to time to
take any action and to execute any instrument that Secured Party may deem
necessary or advisable to accomplish the purposes of this Agreement, including,
without limitation:

 

15



--------------------------------------------------------------------------------

(a) upon the occurrence and during the continuance of an Event of Default, to
ask for, demand, collect, sue for, recover, compound, receive and give
acquittance and receipts for moneys due and to become due under or in respect of
any of the Collateral;

(b) upon the occurrence and during the continuance of an Event of Default, to
receive, endorse and collect any drafts or other Instruments, Documents and
other documents in connection with clause (a) above;

(c) upon the occurrence and during the continuance of an Event of Default, to
file any claims or take any action or institute any proceedings necessary or
desirable for the collection of any of the Collateral or otherwise to enforce or
protect the rights of Secured Party with respect to any of the Collateral;

(d) to pay or discharge taxes or Liens (other than taxes not required to be
discharged pursuant to the Purchase Agreement and Liens permitted under this
Agreement or the Purchase Agreement) levied or placed upon or threatened against
the Collateral, the legality or validity thereof and the amounts necessary to
discharge the same, any such payments made by Secured Party to become
obligations of such Grantor to Secured Party, due and payable immediately
without demand;

(e) upon the occurrence and during the continuance of an Event of Default, to
sign and endorse any invoices, freight or express bills, bills of lading,
storage or warehouse receipts, drafts against debtors, assignments,
verifications and notices in connection with Accounts (including, without
limitation, the Asset Sale Proceeds Account) and other documents relating to the
Collateral;

(f) to file, or cause to be filed, to the extent permitted by law, including the
Communications Act and FCC Rules, such applications for approval and to take all
other and further actions required to obtain any approvals or consents from the
FCC or any other applicable regulatory authority required for the exercise of
any right or remedy hereunder; and

(g) subject to the provisions of Section 14(d) below, upon the occurrence and
during the continuance of an Event of Default, generally to sell, transfer,
pledge, make any agreement with respect to or otherwise deal with any of the
Collateral as fully and completely as though Secured Party were the absolute
owner thereof for all purposes, and to do, at Secured Party’s option and
Grantors’ expense, at any time or from time to time, all acts and things
necessary to protect, preserve or realize upon the Collateral and Secured
Party’s security interest therein in order to effect the intent of this
Agreement, all as fully and effectively as such Grantor might do.

SECTION 12. Secured Party May Perform.

If any Grantor fails to perform any agreement contained herein, Secured Party
may itself perform, or cause performance of, such agreement, and the expenses of
Secured Party incurred in connection therewith shall be payable by Grantors.

 

16



--------------------------------------------------------------------------------

SECTION 13. Standard of Care.

The Collateral Agent shall exercise such care in the custody and preservation of
Collateral as is required pursuant the Collateral Agency Agreement.

SECTION 14. Remedies.

Subject to, and except as otherwise provided in, Section 3.03 of the
Intercreditor Agreement:

(a) Generally. If any Event of Default shall have occurred and be continuing,
Secured Party may, subject to clause (d) below, exercise in respect of the
Collateral, in addition to all other rights and remedies provided for herein or
otherwise available to it, all the rights and remedies of a secured party on
default under the UCC (whether or not the UCC applies to the affected
Collateral), and also may (i) without notice except as specified below, sell the
Collateral or any part thereof in one or more parts at public or private sale,
at any of Secured Party’s offices or elsewhere, for cash, on credit or for
future delivery, at such time or times and at such price or prices and upon such
other terms as Secured Party may determine, (ii) provide instructions directing
the disposition of funds in Deposit Accounts, (iii) provide entitlement orders
with respect to Security Entitlements and other Investment Property constituting
a part of the Collateral and (iv) without notice to any Grantor, transfer to or
register in the name of Secured Party or any of its nominees any or all of the
Securities Collateral. Secured Party or any Holder may be the purchaser of any
or all of the Collateral at any such sale and Secured Party, as agent for and
representative of the Collateral Parties shall be entitled, for the purpose of
bidding and making settlement or payment of the purchase price for all or any
portion of the Collateral sold at any such public sale, to use and apply any of
the Secured Obligations as a credit on account of the purchase price for any
Collateral payable by Secured Party at such sale. Each purchaser at any such
sale shall hold the property sold absolutely free from any claim or right on the
part of any Grantor, and each Grantor hereby waives (to the extent permitted by
applicable law) all rights of redemption, stay and/or appraisal which it now has
or may at any time in the future have under any rule of law or statute now
existing or hereafter enacted. Each Grantor agrees that, to the extent notice of
sale shall be required by law, at least ten (10) days’ notice to such Grantor of
the time and place of any public sale or the time after which any private sale
is to be made shall constitute reasonable notification. Secured Party shall not
be obligated to make any sale of Collateral regardless of notice of sale having
been given. Secured Party may adjourn any public or private sale from time to
time by announcement at the time and place fixed therefor, and such sale may,
without further notice, be made at the time and place to which it was so
adjourned. Each Grantor hereby waives any claims against Secured Party arising
by reason of the fact that the price at which any Collateral may have been sold
at such a private sale was less than the price which might have been obtained at
a public sale, even if Secured Party accepts the first offer received and does
not offer such Collateral to more than one offeree. If the proceeds of the
disposition of the Collateral are insufficient to pay all the Secured
Obligations, Grantors shall be jointly and severally liable for the deficiency
and the fees of any attorneys employed by Secured Party to collect such
deficiency. Each Grantor further agrees that a breach of any of the covenants
contained in this Section 14 will cause irreparable injury to Secured Party,
that Secured Party has no adequate remedy at law in respect of such breach and,
as a consequence, that each and every covenant contained in this Section shall
be specifically enforceable against

 

17



--------------------------------------------------------------------------------

such Grantor, and each Grantor hereby waives and agrees not to assert any
defenses against an action for specific performance of such covenants except for
a defense that no default has occurred giving rise to the Secured Obligations
becoming due and payable prior to their stated maturities.

(b) Securities Collateral. Each Grantor recognizes that, by reason of certain
prohibitions contained in the Securities Act and applicable state securities
laws, Secured Party may be compelled, with respect to any sale of all or any
part of the Securities Collateral conducted without prior registration or
qualification of such Securities Collateral under the Securities Act and/or such
state securities laws, to limit purchasers to those who will agree, among other
things, to acquire the Securities Collateral for their own account, for
investment and not with a view to the distribution or resale thereof. Each
Grantor acknowledges that any such private placement may be at prices and on
terms less favorable than those obtainable through a sale without such
restrictions (including an offering made pursuant to a registration statement
under the Securities Act) and, notwithstanding such circumstances, each Grantor
agrees that any such private placement shall not be deemed, in and of itself, to
be commercially unreasonable and that Secured Party shall have no obligation to
delay the sale of any Securities Collateral for the period of time necessary to
permit the issuer thereof to register it for a form of sale requiring
registration under the Securities Act or under applicable state securities laws,
even if such issuer would, or should, agree to so register it. If Secured Party
exercises its right to sell any or all of the Securities Collateral, upon
written request, each Grantor shall and shall cause each issuer of any
Securities Collateral to be sold hereunder from time to time to furnish to
Secured Party all such information as Secured Party may request in order to
determine the amount of Securities Collateral which may be sold by Secured Party
in exempt transactions under the Securities Act and the rules and regulations of
the Securities and Exchange Commission thereunder, as the same are from time to
time in effect.

(c) Collateral Accounts. Subject to the terms of the Purchase Agreement, in
addition to any remedies set forth in clause (a) above, upon the occurrence and
during the continuance of an Event of Default, Secured Party may instruct
Account Bank to (i) sell any Investments or other Collateral relating to the
Asset Sale Proceeds Account, (ii) transfer all Investments or other Collateral
relating to the Asset Sale Proceeds Account, including any cash, to any other
account established in Secured Party’s (or its agent’s or nominee’s) name,
(iii) register title to any other Collateral relating to the Asset Sale Proceeds
Account in the name of Secured Party or any of its nominees or agents, without
reference to any interest of Grantor, or (iv) retain any of the Collateral
relating to the Asset Sale Proceeds Account as Secured Party’s property (for the
benefit of the Holders) in satisfaction of an amount of Secured Obligations
equal to the then-current market value of such Collateral retained as determined
by Secured Party. All amounts and proceeds in the Asset Sale Proceeds Account
may, during the continuance of an Event of Default, (i) be held by Secured Party
as collateral for the Secured Obligations and/or (ii) then or at any time
thereafter be applied pursuant to Section 16 hereof. Secured Party shall also
have such rights and remedies in respect of such Collateral as are set forth in
the Asset Sale Proceeds Account Control Agreement.

(d) FCC and Governmental Approvals.

 

18



--------------------------------------------------------------------------------

(i) Notwithstanding any other provision of this Agreement, Secured Party shall
take no action to exercise or enforce any remedy that is available to Secured
Party pursuant to this Agreement which exercise or enforcement would constitute
or result in any assignment of any FCC License, Spectrum Lease or any other
Governmental Authorization or other Collateral or any transfer of control of any
License Subsidiary or any FCC License, other Governmental Authorization or any
Spectrum Lease or other Collateral, whether de jure or de facto, if such
assignment or transfer of control of such License, Authorization or Lease or
other Collateral would require, under then existing law (including the
Communications Act and the FCC Rules or the written rules and regulations
promulgated by the FCC or any other agency or government), the prior approval of
the FCC or any other Governmental Authority, without first obtaining such
approval; provided, however Secured Party shall not be liable to any person for
such actions to the extent that Secured Party is directed to do so by Required
Holders or Supermajority Holders, as applicable under the terms of the Purchase
Agreement, or relies upon the advice of counsel or other experts; and provided
further that Collateral Agent may take the actions permitted under Section 14(c)
above with respect to the Asset Sale Proceeds Account (as currently defined
herein), and the parties hereto expressly acknowledge that no such permitted
action under Section 14(c) would (x) involve the Pledged Equity, FCC Licenses or
Spectrum Leases or (y) constitute or result in an assignment or transfer of
control of a type described in this Section 14(d)(i).

(ii) Notwithstanding the foregoing, during the continuance of an Event of
Default (as defined herein), each Grantor shall cooperate with Secured Party to
ensure that Secured Party may obtain and enjoy the full rights and benefits
granted to Secured Party by this Agreement and each other agreement, instrument
and document delivered to Secured Party in connection herewith or in any
document evidencing or securing the Collateral. Specifically, each Grantor
shall:

(A) cooperate fully with Secured Party in obtaining all approvals, consents,
authorizations and qualifications from any Governmental Authority or
instrumentality (including but not limited to the FCC) may be necessary or
advisable to accomplish any such transfer or assignment of all or any part of
the Collateral and

(B) prepare, execute and file with any Governmental Authority or instrumentality
(including but not limited to the FCC) any application, request for consent,
certificate, instrument or other document that may be necessary or advisable to
accomplish any such transfer or assignment of all or any part of the Collateral.

(iii) Notwithstanding any other language and provision herein made, each Grantor
hereby agrees to and authorizes an involuntary transfer of control of any
Subsidiary of Issuer or Spinco after and during the continuance of any Event of
Default and, without limiting any rights of Secured Party under this instrument,
authorizes Secured Party to nominate a trustee or receiver to assume control of
any Subsidiary of Issuer or Spinco, subject only to any required FCC or other
Governmental Authority consent and/or judicial consent or approval pending in
order to effectuate any such

 

19



--------------------------------------------------------------------------------

nomination and assumption of control. Such trustee or receiver shall have all
rights and powers permitted to it by law or court order and as provided under
this instrument and delegated to such trustee or receiver. Each Grantor hereby
expressly waives the right to object to the appointment of a trustee or receiver
as aforesaid and expressly agrees that such appointment shall be made as an
admitted equity and as a matter of absolute right to Secured Party. Each Grantor
shall cooperate fully in obtaining each approval and consent of the FCC or any
other Governmental Authority required to effectuate the foregoing, including
without limitation the preparation, execution and filing with the FCC of the
transferor’s portion of any application or applications for consent to the
transfer of control necessary or appropriate under Communications Act or the
FCC’s Rules for approval of the transfer of control or assignment of all or any
portion of the Collateral. Each Grantor expressly acknowledges that its consent
contemplates full cooperation by such Grantor in the preparation, execution and
filing of FCC Form 603 or any other applicable FCC Form for involuntary transfer
of any one or all of the FCC Licenses or Spectrum Leases, and further
acknowledges that authorization of the FCC to the transfer of control of the
right, title and interest of each Grantor in and to all or any FCC Licenses and
Spectrum Leases is integral to Secured Party’s realization of the value of the
Collateral. Each Grantor further admits and acknowledges that there is no
adequate remedy at law for failure of any Grantor to comply with the foregoing
provisions and that such failure would not be compensable in damages. Each
Grantor agrees that Secured Party is entitled to obtain specific performance of
such Grantor’s agreements under this paragraph of Section 14(d), and hereby
irrevocably waives any defense based on the adequacy of a remedy at law that
might be asserted as a bar to such remedy of specific performance. Each Grantor
acknowledges that the provisions of this paragraph are intended to be
enforceable at all times whether before or after commencement of a proceeding
for the dissolution, winding up, liquidation, arrangement, reorganization and
whether in bankruptcy, insolvency, receivership, or upon any other similar
proceeding involving any Grantor or any Subsidiary of Issuer or Spinco.

In addition to all other rights and remedies at law or equity which Secured
Party may have, Secured Party shall have the right, subject to Section 14(d)(i)
above, during the continuance of any Event of Default to apply at any time to a
court having jurisdiction thereof for the appointment of a receiver of any and
all of the Collateral. It is expressly agreed by each Grantor that such court
shall appoint such receiver with the usual powers and duties of receivers in
like cases and that such appointment shall be made by the court as a matter of
strict right to Secured Party, and without reference to the adequacy of the
value of the Collateral or to the solvency or insolvency of any Grantor or any
Subsidiary of Issuer or Spinco, or any party defendant to any suit. Each Grantor
hereby specifically waives the right to object to the appointment of a receiver
and hereby expressly agrees that such appointment shall be made as an admitted
equity and as a matter of absolute right to Secured Party.

In the event of any changes in applicable law (including, without limitation,
changes in the Communications Act or the FCC Rules, or any Grantor becoming
subject to the jurisdiction of any applicable Governmental Authority) occurring
after the date hereof that affect in any manner Secured Party’s rights of access
to, or use or sale of, the FCC Licenses or Spectrum Leases, or the procedures
necessary to enable Secured Party to obtain such rights of access, use or sale
(including, without limitation, changes allowing greater access), Secured Party
and

 

20



--------------------------------------------------------------------------------

Grantors, shall amend this Agreement and the other Note Documents in such manner
as the Required Holders shall reasonably request, in order to provide Secured
Party with such rights to the greatest extent possible consistent with such then
applicable law.

SECTION 15. Additional Remedies for Intellectual Property Collateral.

(a) Anything contained herein to the contrary notwithstanding, upon the
occurrence and during the continuance of an Event of Default, (i) Secured Party
shall have the right (but not the obligation) to bring suit, in the name of any
Grantor, Secured Party or otherwise, to enforce any Intellectual Property
Collateral, in which event each Grantor shall, at the request of Secured Party,
do any and all lawful acts and execute any and all documents required by Secured
Party in aid of such enforcement and each Grantor shall promptly reimburse and
indemnify Secured Party as provided in Sections 1.5 and 1.6 of the Purchase
Agreement and Section 17 hereof, as applicable, in connection with the exercise
of its rights under this Section 15, and, to the extent that Secured Party shall
elect not to bring suit to enforce any Intellectual Property Collateral as
provided in this Section, each Grantor agrees to use all reasonable measures,
whether by action, suit, proceeding or otherwise, to prevent the infringement of
any of the Intellectual Property Collateral by others and for that purpose
agrees to use its commercially reasonable judgment in maintaining any action,
suit or proceeding against any Person so infringing reasonably necessary to
prevent such infringement; (ii) each Grantor shall execute and deliver to
Secured Party an assignment or assignments of the Intellectual Property
Collateral and such other documents as are necessary or appropriate to carry out
the intent and purposes of this Agreement; and (iii) each Grantor agrees that
such an assignment and/or recording shall be applied to reduce the Secured
Obligations outstanding only to the extent that Secured Party (or any Holder)
receives cash proceeds in respect of the sale of, or other realization upon, the
Intellectual Property Collateral.

(b) If (i) an Event of Default shall have occurred and, by reason of cure,
waiver, modification, amendment or otherwise, no longer be continuing, (ii) no
other Event of Default shall have occurred and be continuing, (iii) an
assignment to Secured Party of any rights, title and interests in and to the
Intellectual Property Collateral shall have been previously made, and (iv) the
Secured Obligations shall not have become immediately due and payable, upon the
written request of any Grantor, Secured Party shall promptly execute and deliver
to such Grantor such assignments as may be reasonably required to reassign to
such Grantor any such rights, title and interests as may have been assigned to
Secured Party as aforesaid, subject to any disposition thereof that may have
been made by Secured Party; provided, after giving effect to such reassignment,
Secured Party’s security interest granted pursuant hereto, as well as all other
rights and remedies of Secured Party granted hereunder, shall continue to be in
full force and effect; and provided further, the rights, title and interests so
reassigned shall be free and clear of all Liens other than Liens (if any)
encumbering such rights, title and interest at the time of their assignment to
Secured Party and Permitted Liens.

 

21



--------------------------------------------------------------------------------

SECTION 16. Application of Proceeds.

Except as expressly provided elsewhere in this Agreement and the Intercreditor
Agreement, all proceeds received by Secured Party in respect of any sale of,
collection from, or other realization upon all or any part of the Collateral
shall be applied in the following priority:

FIRST: To the payment of all costs and expenses of such sale, collection or
other realization, including reasonable compensation to Secured Party and its
agents and counsel, and all other expenses, liabilities and advances made or
incurred by Secured Party in connection therewith, and all amounts for which
Secured Party is entitled to indemnification hereunder and all advances made by
Secured Party hereunder for the account of Grantors, and to the payment of all
costs and expenses paid or incurred by Secured Party in connection with the
exercise of any right or remedy hereunder;

SECOND: To the payment of all other Secured Obligations (for the ratable benefit
of the holders thereof) and, as to obligations arising under the Note Documents,
as provided in the Note Documents; and

THIRD: To the payment to or upon the order of Issuer, or to whosoever may be
lawfully entitled to receive the same or as a court of competent jurisdiction
may direct, of any surplus then remaining from such proceeds.

SECTION 17. Indemnity and Expenses.

(a) Grantors jointly and severally agree to indemnify Secured Party and each
Holder in accordance with Sections 1.5 and 1.6 of the Purchase Agreement.

(b) The obligations of Grantors in this Section 17 shall (i) survive the
termination of this Agreement and the discharge of Grantors’ other obligations
under this Agreement, the Purchase Agreement and the other Note Documents, and
(ii) as to any Grantor that is a party to a Guaranty, be subject to the
provisions of Section 1(b) thereof; provided that, subject to the payment of the
Parent Expenses in accordance with the last paragraph of Section 1.5 of the
Purchase Agreement, any indemnity or expense obligation of the Grantors and
their subsidiaries shall terminate upon the purchase of the Notes pursuant to
the Acquiror Note Purchase Agreement on the Closing Date (as defined in the
Merger Agreement) of the Merger (as defined in the Merger Agreement).

SECTION 18. Continuing Security Interest; Transfer of Notes; Termination and
Release.

(a) This Agreement shall create a continuing security interest as specified
herein in the Collateral and shall (i) remain in full force and effect until the
payment in full of the Secured Obligations, (ii) be binding upon Grantors and
their respective successors and assigns, and (iii) inure, together with the
rights and remedies of Secured Party hereunder, to the benefit of Secured Party
and its successors, transferees and assigns. Without limiting the generality of
the foregoing clause but subject to the provisions of Section 10.2 of the
Purchase Agreement, any Holder may assign or otherwise transfer any Notes held
by it to any other Person, and such other

 

22



--------------------------------------------------------------------------------

Person shall thereupon become vested with all the benefits in respect thereof
granted to the Holders herein or otherwise.

(b) Upon the payment in full of all Secured Obligations, the security interest
granted hereby shall automatically terminate and be released and all rights to
the Collateral shall automatically revert to the applicable Grantors without
further action required by any party hereto. Upon any such termination Secured
Party will, at Acquiror’s and Grantors’ expense and without representation,
warranty or recourse, execute and deliver to Grantors such documents as Acquiror
or Grantors shall reasonably request and prepare to evidence such termination.
In addition, upon the proposed sale or other disposition of any Collateral by a
Grantor in accordance with the Purchase Agreement for which such Grantor desires
a security interest release from Secured Party, such a release may be obtained
pursuant to the provisions of Section 10.4(a) of the Purchase Agreement.

SECTION 19. Secured Party as Agent.

(a) Secured Party has been appointed to act as Secured Party hereunder by the
Holders, subject to the Collateral Agency Agreement, the Purchase Agreement and
the Intercreditor Agreement. The actions of the Secured Party hereunder are
subject to the provisions of the Collateral Agency Agreement, the Purchase
Agreement and the Intercreditor Agreement. Secured Party shall make demands,
give notices, exercise or refrain from exercising any rights, and to take or
refrain from taking any action (including, without limitation, the release or
substitution of Collateral), solely in accordance with this Agreement, the
Collateral Agency Agreement and the Purchase Agreement and subject to the
Intercreditor Agreement.

(b) The Secured Party shall be entitled to all the same rights, privileges,
protections, immunities and indemnities in this Agreement as are contained in
the Collateral Agency Agreement, the Intercreditor Agreement and the other Notes
Documents for the benefit of the Secured Party, all of which are incorporated
herein mutatis mutandis, in addition to any such rights, privileges,
protections, immunities and indemnities contained herein. In the administration
of this Agreement and performance of its powers hereunder, the Secured Party
shall not be required to act hereunder unless it shall have received appropriate
direction from the applicable Holders of Notes, as provided in the Collateral
Agency Agreement, the Intercreditor Agreement and the other Notes Documents.

SECTION 20. Additional Grantors.

From time to time subsequent to the date hereof, additional Subsidiaries of any
of Issuer, Parent or Spinco may become Additional Grantors by executing a
Counterpart. Upon delivery of any such Counterpart to Secured Party, notice of
which is hereby waived by Grantors, each such Additional Grantor shall be a
Grantor and shall be as fully a party hereto as if such Additional Grantor were
an original signatory hereto. Each Grantor expressly agrees that its obligations
arising hereunder shall not be affected or diminished by the addition or release
of any other Grantor hereunder, nor by any election of Secured Party not to
cause any Material Subsidiary of Parent to become an Additional Grantor
hereunder. This Agreement shall be fully effective as to any Grantor that is or
becomes a party hereto regardless of whether any other Person becomes or fails
to become or ceases to be a Grantor hereunder.

 

23



--------------------------------------------------------------------------------

SECTION 21. Amendments; Etc.

No amendment, modification, termination or waiver of any provision of this
Agreement, and no consent to any departure by any Grantor therefrom, shall in
any event be effective unless the same shall be in writing and signed by Secured
Party and the Required Holders and, in the case of any such amendment or
modification, by Grantors; provided this Agreement may be modified by the
execution of a Pledge Supplement by a Grantor in accordance with Section 5(b)
hereof or a Counterpart by an Additional Grantor in accordance with Section 20
hereof and Grantors hereby waive any requirement of notice of or consent to any
such amendment. Any such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which it was given.

SECTION 22. Notices.

Any notice or other communication herein required or permitted to be given shall
be in writing and may be personally served or sent by telefacsimile or United
States mail or courier service and shall be deemed to have been given when
delivered in person or by courier service, upon receipt of telefacsimile, or
three Business Days after depositing it in the United States mail with postage
prepaid and properly addressed; provided that notices to Secured Party shall not
be effective until received. For the purposes hereof, the address of each party
hereto shall be as provided in Section 10.1 of the Purchase Agreement or as set
forth under such party’s name on the signature pages hereof or such other
address as shall be designated by such party in a written notice delivered to
the other parties hereto.

SECTION 23. Failure or Indulgence Not Waiver; Remedies Cumulative.

No failure or delay on the part of Secured Party or Required Holders in the
exercise of any power, right or privilege hereunder shall impair such power,
right or privilege or be construed to be a waiver of any default or acquiescence
therein, nor shall any single or partial exercise of any such power, right or
privilege preclude any other or further exercise thereof or of any other power,
right or privilege. All rights and remedies existing under this Agreement are
cumulative to, and not exclusive of, any rights or remedies otherwise available.

SECTION 24. Severability.

In case any provision in or obligation under this Agreement shall be invalid,
illegal or unenforceable in any jurisdiction, the validity, legality and
enforceability of the remaining provisions or obligations, or of such provision
or obligation in any other jurisdiction, shall not in any way be affected or
impaired thereby.

SECTION 25. Headings.

Section and subsection headings in this Agreement are included herein for
convenience of reference only and shall not constitute a part of this Agreement
for any other purpose or be given any substantive effect.

 

24



--------------------------------------------------------------------------------

SECTION 26. Governing Law.

THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE
GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE
INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING, WITHOUT LIMITATION, SECTION
5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK) WITHOUT REGARD
TO CONFLICTS OF LAWS PRINCIPLES, EXCEPT TO THE EXTENT THAT THE UCC PROVIDES THAT
THE PERFECTION OF THE SECURITY INTEREST HEREUNDER, OR REMEDIES HEREUNDER, IN
RESPECT OF ANY PARTICULAR COLLATERAL ARE GOVERNED BY THE LAWS OF A JURISDICTION
OTHER THAN THE STATE OF NEW YORK, IN WHICH CASE THE LAWS OF SUCH JURISDICTION
SHALL GOVERN WITH RESPECT TO THE PERFECTION OF THE SECURITY INTEREST IN, OR THE
REMEDIES WITH RESPECT TO, SUCH PARTICULAR COLLATERAL AND EXCEPT TO THE EXTENT
THAT THE RIGHTS AND OBLIGATIONS OF THE PARTIES ARE GOVERNED OR LIMITED BY THE
COMMUNICATIONS ACT AND THE FCC RULES.

SECTION 27. Consent to Jurisdiction and Service of Process.

ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY GRANTOR ARISING OUT OF OR RELATING
TO THIS AGREEMENT, OR ANY OBLIGATIONS HEREUNDER, MAY BE BROUGHT IN ANY STATE OR
FEDERAL COURT OF COMPETENT JURISDICTION IN THE STATE OF NEW YORK. BY EXECUTING
AND DELIVERING THIS AGREEMENT, EACH GRANTOR, FOR ITSELF AND IN CONNECTION WITH
ITS PROPERTIES, IRREVOCABLY (I) ACCEPTS GENERALLY AND UNCONDITIONALLY THE
NONEXCLUSIVE JURISDICTION AND VENUE OF SUCH COURTS; (II) WAIVES ANY DEFENSE OF
FORUM NON CONVENIENS; (III) AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH
PROCEEDING IN ANY SUCH COURT MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN
RECEIPT REQUESTED, TO SUCH GRANTOR AT ITS ADDRESS PROVIDED IN ACCORDANCE WITH
SECTION 22 HEREOF; (IV) AGREES THAT SERVICE AS PROVIDED IN CLAUSE (III) ABOVE IS
SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER SUCH GRANTOR IN ANY SUCH
PROCEEDING IN ANY SUCH COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING
SERVICE IN EVERY RESPECT; (V) AGREES THAT SECURED PARTY RETAINS THE RIGHT TO
SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO BRING PROCEEDINGS
AGAINST SUCH GRANTOR IN THE COURTS OF ANY OTHER JURISDICTION; AND (VI) AGREES
THAT THE PROVISIONS OF THIS SECTION 27 RELATING TO JURISDICTION AND VENUE SHALL
BE BINDING AND ENFORCEABLE TO THE FULLEST EXTENT PERMISSIBLE UNDER NEW YORK
GENERAL OBLIGATIONS LAW SECTION 5-1402 OR OTHERWISE.

SECTION 28. Waiver of Jury Trial.

GRANTORS AND SECURED PARTY HEREBY AGREE TO WAIVE THEIR RESPECTIVE RIGHTS TO A
JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS
AGREEMENT. THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL ENCOMPASSING OF ANY
AND ALL DISPUTES

 

25



--------------------------------------------------------------------------------

THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS
TRANSACTION, INCLUDING, WITHOUT LIMITATION, CONTRACT CLAIMS, TORT CLAIMS, BREACH
OF DUTY CLAIMS, AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS. EACH GRANTOR AND
SECURED PARTY ACKNOWLEDGE THAT THIS WAIVER IS A MATERIAL INDUCEMENT FOR GRANTORS
AND SECURED PARTY TO ENTER INTO A BUSINESS RELATIONSHIP, THAT GRANTORS AND
SECURED PARTY HAVE ALREADY RELIED ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT
AND THAT EACH WILL CONTINUE TO RELY ON THIS WAIVER IN THEIR RELATED FUTURE
DEALINGS. EACH GRANTOR AND SECURED PARTY FURTHER WARRANT AND REPRESENT THAT EACH
HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL, AND THAT EACH KNOWINGLY AND
VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER
ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN WAIVER SPECIFICALLY
REFERRING TO THIS SECTION 28 AND EXECUTED BY EACH OF THE PARTIES HERETO), AND
THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR
MODIFICATIONS TO THIS AGREEMENT. In the event of litigation, this Agreement may
be filed as a written consent to a trial by the court.

SECTION 29. Counterparts.

This Agreement may be executed in one or more counterparts and by different
parties hereto in separate counterparts, each of which when so executed and
delivered shall be deemed an original, but all such counterparts together shall
constitute but one and the same instrument; signature pages may be detached from
multiple separate counterparts and attached to a single counterpart so that all
signature pages are physically attached to the same document.

SECTION 30. Definitions.

(a) Each capitalized term utilized in this Agreement that is not defined in the
Purchase Agreement or in this Agreement, but that is defined in the UCC,
including the categories of Collateral listed in Section 1 hereof, shall have
the meaning set forth in Articles 1, 8 or 9 of the UCC.

(b) In addition, the following terms used in this Agreement shall have the
following meanings:

“Account Bank” means UBS Financial Services Inc.

“Acquiror” “ has the meaning set forth in the Preliminary Statements of this
Agreement.

“Acquiror Note Purchase Agreement” shall mean the Note Purchase Agreement
entered into among the Acquiror and each of the Holders.

“Additional Grantor” means a Subsidiary of Issuer or Spinco that becomes a party
hereto after the date hereof as an additional Grantor by executing a
Counterpart.

 

26



--------------------------------------------------------------------------------

“Agreement” has the meaning set forth in the Preamble of this Agreement.

“Asset Sale Proceeds Account” means the account established with Account Bank
and designated “NextWave Wireless LLC — Asset Sale Proceeds Accnt”, as more
fully described in Section 1 of the Asset Sale Proceeds Account Control
Agreement, any replacement for such account established with the written consent
of the Required Holders and any other account in which any investment of funds
from such account may be held.

“Asset Sale Proceeds Account Control Agreement” means the Account Control
Agreement providing for control of the Asset Sale Proceeds Account dated as of
the date hereof among Account Bank, Company, the First Lien Collateral Agent,
the Second Lien Collateral Agent and Secured Party.

“Collateral” has the meaning set forth in Section 1 hereof.

“Collateral Agency Agreement” has the meaning set forth in the Preliminary
Statements of this Agreement.

“Collateral Parties” has the meaning set forth in the Preliminary Statements of
this Agreement.

“Copyrights” means all items under copyright in various published and
unpublished works of authorship including, without limitation, computer
programs, computer data bases, other computer software layouts, trade dress,
drawings, designs, writings, and formulas (including, without limitation, the
works set forth on Schedule 10 annexed hereto, as the same may be amended
pursuant hereto from time to time).

“Copyright Registrations” means all copyright registrations issued to any
Grantor and applications for copyright registration that have been or may
hereafter be issued or applied for thereon in the United States and any state
thereof and in foreign countries (including, without limitation, the
registrations set forth on Schedule 10 annexed hereto, as the same may be
amended pursuant hereto from time to time).

“Copyright Rights” means all common law and other rights in and to the
Copyrights in the United States and any state thereof and in foreign countries
including all copyright licenses (but with respect to such copyright licenses,
only to the extent permitted by such licensing arrangements), the right (but not
the obligation) to renew and extend Copyright Registrations and any such rights
and to register works protectable by copyright and the right (but not the
obligation) to sue in the name of any Grantor or in the name of Secured Party or
Holders for past, present and future infringements of the Copyrights and any
such rights.

“Counterpart” means a counterpart to this Agreement in substantially the form of
Exhibit VI hereto entered into by a Subsidiary of Company pursuant to Section 20
hereof.

“Equity Interests” means all shares of stock, partnership interests, interests
in joint ventures, limited liability company interests and all other equity
interests in a Person, whether such stock or interests are classified as
Investment Property or General Intangibles under the UCC.

 

27



--------------------------------------------------------------------------------

“Excluded Pledged Debt” means the Pledged Debt described on Schedule 3.23 to the
Merger Agreement.

“Grant” means a Grant of Trademark Security Interest, substantially in the form
of Exhibit I annexed hereto, and a Grant of Patent Security Interest,
substantially in the form of Exhibit II annexed hereto, and a Grant of Copyright
Security Interest, substantially in the form of Exhibit III annexed hereto.

“Grantor” has the meaning set forth in the Preamble of this Agreement.

“Guaranty” has the meaning set forth in the Preliminary Statements of this
Agreement.

“Holders” has the meaning set forth in the Preliminary Statements of this
Agreement.

“Intellectual Property Collateral” means, with respect to any Grantor all right,
title and interest (including rights acquired pursuant to a license or otherwise
but only to the extent permitted by agreements governing such license or other
use) in and to all

(a) Copyrights, Copyright Registrations and Copyright Rights, including, without
limitation, each of the Copyrights, rights, titles and interests in and to the
Copyrights, all derivative works and other works protectable by copyright, which
are presently, or in the future may be, owned, created (as a work for hire for
the benefit of such Grantor), authored (as a work for hire for the benefit of
such Grantor), or acquired by such Grantor, in whole or in part, and all
Copyright Rights with respect thereto and all Copyright Registrations therefor,
heretofore or hereafter granted or applied for, and all renewals and extensions
thereof, throughout the world;

(b) Patents;

(c) Trademarks, Trademark Registrations, the Trademark Rights and goodwill of
such Grantor’s business symbolized by the Trademarks and associated therewith;

(d) all trade secrets, trade secret rights, know-how, customer lists, processes
of production, ideas, confidential business information, techniques, processes,
formulas, and all other proprietary information; and

(e) all proceeds thereof (such as, by way of example and not by limitation,
license royalties and proceeds of infringement suits).

“Intent-To-Use Application” has the meaning set forth in Section 1 hereof.

“Intercreditor Agreement” has the meaning set forth in the Preliminary
Statements of this Agreement.

“Investments” means any property, including any Financial Asset or Investment
Property, credited to the Asset Sale Proceeds Account, and any other property
acquired in exchange for, with proceeds from or distributions on, or otherwise
in respect of such property.

 

28



--------------------------------------------------------------------------------

“IP Filing Office” means the United States Copyright Office or the United States
Patent and Trademark Office, as applicable.

“IP Supplement” means an IP Supplement, substantially in the form of Exhibit V
annexed hereto.

“Issuer” has the meaning set forth in the Preamble of this Agreement.

“Merger Agreement” has the meaning set forth in the Preliminary Statements of
this Agreement.

“Merger Sub” has the meaning set forth in the Preliminary Statements of this
Agreement.

“Original Holders” has the meaning set forth in the Preliminary Statements of
this Agreement.

“Original Purchase Agreement” has the meaning set forth in the Preliminary
Statements of this Agreement.

“Original Purchasers” has the meaning set forth in the Preliminary Statements of
this Agreement.

“Original Pledge and Security Agreement” has the meaning set forth in the
Preliminary Statements of this Agreement.

“Parent” has the meaning set forth in the Preliminary Statements of this
Agreement.

“Parent Guaranty” has the meaning set forth in the Preliminary Statements of
this Agreement.

“Parent Third Lien Exchange Agreement” has the meaning set forth in the
Preliminary Statements of this Agreement.

“Parent Third Lien Holders” has the meaning set forth in the Preliminary
Statements of this Agreement.

“Parent Third Lien Notes” has the meaning assigned to such term in the Spinco
Third Lien Exchange Agreement.

“Parent Third Lien Secured Parties” has the meaning set forth in the Preliminary
Statements of this Agreement.

“Patents” means all patents and patent applications and rights and interests in
patents and patent applications under any domestic or foreign law that are
presently, or in the future may be, owned or held by a Grantor and all patents
and patent applications and rights, title and interests in patents and patent
applications under any domestic or foreign law that are presently, or in the
future may be, owned by such Grantor in whole or in part (including, without
limitation, the

 

29



--------------------------------------------------------------------------------

patents and patent applications set forth on Schedule 9 annexed hereto), all
rights (but not obligations) corresponding thereto to sue for past, present and
future infringements and all re-issues, divisions, continuations, renewals,
extensions and continuations-in-part thereof.

“Pledged Debt” means the Indebtedness from time to time owed to a Grantor,
including the Indebtedness set forth on Schedule 6(b) annexed hereto and issued
by the obligors named therein, the Instruments and certificates evidencing such
Indebtedness and all interest, cash or other property received, receivable or
otherwise distributed in respect of or exchanged therefor.

“Pledged Equity” means all Equity Interests in Company or a Material Subsidiary
now or hereafter owned by a Grantor, including all securities convertible into,
and rights, warrants, options and other rights to purchase or otherwise acquire,
any of the foregoing, including those owned on the date hereof and set forth on
Schedule 6(a) annexed hereto, the certificates or other instruments representing
any of the foregoing and any interest of such Grantor in the entries on the
books of any securities intermediary pertaining thereto and all distributions,
dividends and other property received, receivable or otherwise distributed in
respect of or exchanged therefor; provided that, with respect to Equity
Interests issued by a Foreign Subsidiary, such Equity Interests constituting
Pledged Equity shall be limited to 66% of the issued and outstanding Capital
Stock of such Foreign Subsidiary entitled to vote (within the meaning of Treas.
Reg. Section 1.956-2(c)(2)) and 100% of the issued and outstanding Capital Stock
of such Foreign Subsidiary not entitled to vote (within the meaning of Treas.
Reg. Section 1.956-2(c)(2)).

“Pledge Supplement” means a Pledge Supplement, in substantially the form of
Exhibit IV annexed hereto, in respect of the additional Pledged Equity or
Pledged Debt pledged pursuant to this Agreement.

“Purchase Agreement” has the meaning set forth in the Preliminary Statements of
this Agreement.

“Second Lien Collateral Agent” has the meaning set forth in the Preliminary
Statements of this Agreement.

“Second Lien Holders” has the meaning set forth in the Preliminary Statements of
this Agreement.

“Second Lien Notes” has the meaning assigned to such term in the Spinco Third
Lien Exchange Agreement.

“Second Lien Purchase Agreement” has the meaning set forth in the Preliminary
Statements of this Agreement.

“Second Lien Secured Parties” has the meaning set forth in the Preliminary
Statements of this Agreement.

“Secured Obligations” has the meaning set forth in Section 2 hereof.

“Secured Party” has the meaning set forth in the Preamble of this Agreement.

 

30



--------------------------------------------------------------------------------

“Securities Collateral” means, with respect to any Grantor, the Pledged Equity,
the Pledged Debt and any other Investment Property in which such Grantor has an
interest.

“Spinco” has the meaning set forth in the Preamble of this Agreement.

“Spinco Third Lien Exchange Agreement” has the meaning set forth in the
Preliminary Statements of this Agreement.

“Spinco Third Lien Holders” has the meaning set forth in the Preliminary
Statements of this Agreement.

“Spinco Third Lien Notes” has the meaning assigned to such term in the Parent
Third Lien Exchange Agreement.

“Spinco Third Lien Secured Parties” has the meaning set forth in the Preliminary
Statements of this Agreement.

“Subsidiary Grantor” has the meaning set forth in the Preamble of this
Agreement.

“Third Lien Collateral Agent” has the meaning set forth in the Preliminary
Statements of this Agreement.

“Trademarks” means all trademarks, service marks, designs, logos, indicia,
tradenames, trade dress, corporate names, company names, business names,
fictitious business names, trade styles and/or other source and/or business
identifiers and applications pertaining thereto, owned by a Grantor, or
hereafter adopted and used, in its business (including, without limitation, the
trademarks specifically set forth on Schedule 8 annexed hereto).

“Trademark Registrations” means all registrations that have been or may
hereafter be issued or applied for thereon in the United States and any state
thereof and in foreign countries (including, without limitation, the
registrations and applications set forth on Schedule 8 annexed hereto).

“Trademark Rights” means all common law and other rights (but in no event any of
the obligations) in and to the Trademarks in the United States and any state
thereof and in foreign countries.

“Wilmington Trust” has the meaning set forth in the Preamble of this Agreement.

(c) The rules of construction set forth in Section 10.25 of the Purchase
Agreement shall be applicable to this Agreement mutatis mutandis.

SECTION 31. Amendment and Restatement.

On the date of this Agreement, the Original Pledge and Security Agreement shall
be amended and restated solely as provided herein. The parties acknowledge and
agree that this Agreement does not constitute a novation or termination of the
Original Pledge and Security Agreement and that the obligations under the
Original Pledge and Security Agreement are in all

 

31



--------------------------------------------------------------------------------

respects continued and outstanding as obligations under this Agreement except to
the extent such obligations are modified from and after the date hereof as
provided in this Agreement and the other Note Documents.

SECTION 32. Forbearance Agreement.

Notwithstanding anything herein to the contrary, the exercise of any right or
remedy by the Secured Party hereunder is subject to the provisions of that
certain Forbearance Agreement, dated as of August 1, 2012 (as amended, restated,
supplemented or otherwise modified from time to time, the “Forbearance
Agreement”), among Issuer, Parent, the Subsidiary Grantors, the Holders, the
Second Lien Holders and the Parent Third Lien Holders (and by which the Spinco
Third Lien Holders are bound). In the event of any conflict between the terms of
the Forbearance Agreement and this Agreement, the terms of the Forbearance
Agreement shall govern and control.

[Remainder of Page Intentionally Left Blank]

 

32



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Grantors and Secured Party have caused this Agreement to be
duly executed and delivered by their respective officers thereunto duly
authorized as of the date first written above.

 

GRANTORS:    

NEXTWAVE HOLDCO LLC

NEXTWAVE WIRELESS LLC

NEXTWAVE WIRELESS INC.

NEXTWAVE BROADBAND INC.

NW SPECTRUM CO.

AWS WIRELESS INC.

WCS WIRELESS LICENSE SUBSIDIARY, LLC

NEXTWAVE METROPOLITAN INC.

    Each By:   /s/ Francis J. Harding       Name: Francis J. Harding      
Title: Authorized Signatory     Notice Address: See Schedule A annexed hereto.

 

   S-1    Security Agreement



--------------------------------------------------------------------------------

COLLATERAL AGENT:    

WILMINGTON TRUST, NATIONAL

ASSOCIATION, as Collateral Agent,

as Secured Party

    By:   /s/ Renee Kuhl       Name: Renee Kuhl       Title: Vice President    
Address:  

Wilmington Trust, National Association

50 South Sixth Street, Suite 1290

Minneapolis, Minnesota 55402

Facsimile: (612) 217-5651

Attention: Nicholas Tally
                Alecia Anderson

 

   S-2    Security Agreement



--------------------------------------------------------------------------------

HOLDERS:     AVENUE INVESTMENTS, L.P.     By:   Avenue Partners, LLC, its
General Partner     By:   /s/ Sonia Gardner    

Name: Sonia Gardner

Title: Member

    AVENUE SPECIAL SITUATIONS FUND IV, L.P.     By:   Avenue Capital Partners
IV, LLC, its General Partner     By:   GL Partners IV, LLC, its Managing Member
    By:   /s/ Sonia Gardner    

Name: Sonia Gardner

Title: Member

    AVENUE SPECIAL SITUATIONS FUND V, L.P.     By:   Avenue Capital Partners V,
LLC, its General Partner     By:   GL Partners V, LLC, its Managing Member    
By:   /s/ Sonia Gardner     Name: Sonia Gardner     Title: Member

 

   S-3    Security Agreement



--------------------------------------------------------------------------------

SOLUS CORE OPPORTUNITIES LP By: Solus Alternative Asset Management LP Its:
Investment Adviser By:   /s/ Christopher Pucillo Name: Christopher Pucillo
Title: CEO

 

SOLUS CORE OPPORTUNITIES MASTER FUND LTD By: Solus Alternative Asset Management
LP Its: Investment Adviser By:   /s/ Christopher Pucillo Name: Christopher
Pucillo Title: CEO

 

SOLUS RECOVERY FUND LP By: Solus Alternative Asset Management LP Its: Investment
Adviser By:   /s/ Christopher Pucillo Name: Christopher Pucillo Title: CEO

 

SOLUS RECOVERY FUND OFFSHORE MASTER LP By: Solus Alternative Asset Management LP
Its: Investment Adviser By:   ./s/ Christopher Pucillo Name: Christopher Pucillo
Title: CEO

 

 

   S-4    Security Agreement



--------------------------------------------------------------------------------

Execution Version

SCHEDULE A

TO

SECURITY AGREEMENT

 

Name of Grantor

  

Notice Address

NextWave Holdco LLC

NextWave Wireless LLC

NextWave Wireless Inc.

NextWave Broadband Inc.

NW Spectrum Co.

AWS Wireless Inc.

WCS Wireless License Subsidiary, LLC

NextWave Metropolitan Inc.

  

12264 El Camino Road, Ste. 305

San Diego, California 92130

Facsimile: 858-704-7825

Attention: Frank Cassou, Esq.



--------------------------------------------------------------------------------

SCHEDULE B

TO

SECURITY AGREEMENT

Subsidiaries prior to the Spinco Asset Transfer.

 

Name of Material Subsidiary or License Subsidiary

  

Direct Parent

NextWave Holdco LLC

   NextWave Wireless LLC

NextWave Wireless LLC

   NextWave Wireless Inc.

NextWave Broadband Inc.

   NextWave Wireless LLC

NextWave Spectrum UK Ltd.1

   NextWave Wireless LLC

Cygnus Acquisition Co.2

   NextWave Wireless LLC

AWS Wireless Inc.

   NextWave Broadband Inc.

NextWave Metropolitan Inc.

   NextWave Broadband Inc.

NW Spectrum Co.

   NextWave Broadband Inc.

Inquam Norway AS

   NextWave Broadband Inc.

WiMax Telecom AG3

   NextWave Broadband Inc.

WCS Wireless License Subsidiary LLC

   NW Spectrum Co.

4399773 Canada, Inc.

   NW Spectrum Co.

4253311 Canada, Inc.

   4399773, Canada, Inc.

Inquam Broadband GmbH

   WiMax Telecom AG

NextWave Inversiones Ltda4

   NextWave Spectrum UK Ltd.

NextWave Chile Ltda5

   NextWave Inversiones Ltda

 

 

1 

This entity is currently inactive and the NextWave Wireless Inc. is researching
a resolution.

2 

This entity is currently inactive and the NextWave Wireless Inc. is researching
a resolution.

3 

This entity is currently inactive and the NextWave Wireless Inc. is researching
a resolution.

4 

This entity is currently inactive and the NextWave Wireless Inc. is researching
a resolution.

5 

This entity is currently inactive and the NextWave Wireless Inc. is researching
a resolution.



--------------------------------------------------------------------------------

Subsidiaries immediately after the Spinco Asset Transfer.

 

Name of Material Subsidiary or License Subsidiary

  

Direct Parent

NextWave Holdco LLC

   NextWave Wireless LLC

NextWave Wireless LLC

   NextWave Wireless Inc.

AWS Wireless Inc.

   NextWave Wireless LLC

NextWave Metropolitan Inc.

   NextWave Wireless LLC

WCS Wireless License Subsidiary LLC

   NextWave Wireless LLC

NextWave Broadband LLC

   NextWave Holdco LLC

NW Spectrum LLC

   NextWave Broadband LLC

Inquam Norway AS

   NextWave Broadband LLC

4399773 Canada, Inc.

   NextWave Broadband LLC

4253311 Canada, Inc.

   4399773 Canada, Inc.

WiMax Telecom AG6

   NextWave Broadband LLC

Inquam Broadband GmbH

   WiMax Telecom AG

NextWave Spectrum UK Ltd.7

   NextWave Broadband LLC

NextWave Inversiones Ltda8

   NextWave Spectrum UK Ltd.

NextWave Chile Ltda9

   NextWave Inversiones Ltda

Cygnus Acquisition Co.10

   NextWave Broadband LLC

 

 

6 

This entity is currently dormant and the Company is researching a resolution

7 

This entity is currently dormant and the Company is researching a resolution.

8 

This entity is currently dormant and the Company is researching a resolution.

9 

This entity is currently dormant and the Company is researching a resolution.

10 

This entity is currently dormant and the Company is researching a resolution.



--------------------------------------------------------------------------------

SCHEDULE 1

TO

SECURITY AGREEMENT

Commercial Tort Claims

None.



--------------------------------------------------------------------------------

SCHEDULE 2

TO

SECURITY AGREEMENT

Filing Offices

 

Grantor

  

Filing Office

NextWave Holdco LLC

   Delaware

NextWave Wireless LLC

   Delaware

NextWave Wireless Inc.

   Delaware

NW Spectrum Co.

   Delaware

NextWave Broadband Inc.

   Delaware

AWS Wireless Inc.

   Delaware

WCS Wireless License Subsidiary, LLC

   Delaware

NextWave Metropolitan Inc.

   Delaware



--------------------------------------------------------------------------------

SCHEDULE 3

TO

SECURITY AGREEMENT

Office Locations, Type and Jurisdiction of Organization

 

Name of

Grantor

  

Type of

Organization

  

Chief Executive Office /

Principal Place of Business/Other

Office Locations

  

Jurisdiction of

Organization

   Organization
Number

NextWave Holdco LLC

   Limited Liability Company   

12264 El Camino Road, Ste. 305

San Diego, California 92130

   Delaware   

NextWave Wireless LLC

   Limited Liability Company   

12264 El Camino Road, Ste. 305

San Diego, California 92130

   Delaware   

NextWave Wireless Inc.

   Corporation   

12264 El Camino Road, Ste. 305

San Diego, California 92130

   Delaware   

NW Spectrum Co.

   Corporation   

12264 El Camino Road, Ste. 305

San Diego, California 92130

   Delaware   

NextWave Broadband Inc.

   Corporation   

12264 El Camino Road, Ste. 305

San Diego, California 92130

   Delaware   

AWS Wireless Inc.

   Corporation   

12264 El Camino Road, Ste. 305

San Diego, California 92130

   Delaware   

WCS Wireless License Subsidiary, LLC

   Limited Liability Company   

12264 El Camino Road, Ste. 305

San Diego, California 92130

   Delaware   

NextWave Metropolitan Inc.

   Corporation   

12264 El Camino Road, Ste. 305

San Diego, California 92130

   Delaware   



--------------------------------------------------------------------------------

SCHEDULE 4

TO

SECURITY AGREEMENT

Locations of Equipment and Inventory

Locations of Equipment and Inventory prior to the Spinco Asset Transfer.

 

Name of Grantor

  

Locations of Equipment and Inventory

NextWave Metropolitan Inc.

   1409 East Butler Avenue    Flagstaff    AZ    3505 Standard Street   
Bakersfield    CA    2040 East Casa Loma Drive    Bakersfield    CA    2100
Bricyn Lane    Bakersfield    CA    5765 Red Creek Springs Road    Pueblo    CO
   30th St. Ext. and Sprint Grove Ave.    Jacksonville    FL    16-133 William
St    Keaau    HI    2117 Melrose Court    Cedar Falls    IA    925 Iowa St.   
Lawrence    KS    2506 S State Street    Ann Arbor    MI    271 Dawn Road   
Branson    MO    303 W 19th Street    Kearney    NE    900 Elm Street   
Manchester    NH    199 Wales Avenue    Buffalo/Tonawanda    NY    846 N.
McElroy Road    Mansfield    OH    111 N. Garfield    Eugene    OR    2501 West
22nd Street    Sioux Falls    SD    298 South 11th Street    Beaumont    TX   
206 South K Center St.    McAllen 1    TX    3370 N. Jackson Road    McAllen
/Pharr    TX    1360 W Belt Line Road    Dallas    TX    2945 Senior Road   
Missouri City    TX    Video Rd. (Latitude 34-13-35.2 N, Longitude 118-4-0.89 W)
   La Canada Flintridge    CA    Armstrong Field Laboratory, U.S. Route 9W
(Geodetic coordinates of Latitude 40 degrees, 57’ 39: North Longitude 73
degrees, 55’ 23” West.)    Alpine    NJ    7 Miles South of Bandera, State Route
173 (Latitude 29-37-11.97N Longitude 99-2-57.06W)    Hondo    TX



--------------------------------------------------------------------------------

Name of Grantor

  

Locations of Equipment and Inventory

NextWave Wireless Inc.

  

12264 El Camino Road, Ste. 305

San Diego, California 92130

NW Spectrum Co.

   801 Cherry Street    Fort Worth    TX    911 North Duryea Place    Peoria   
IL    22062 Antonio Parkway    Rancho Santa Margarita    CA    1805 N. Broad
Street    Philadelphia    PA    33926 Calle La Primavera    Dana Point    CA   
201 Wurster Hall    Berkeley    CA    301 Fremont Street    Las Vegas    NV   
451 Bell Place    Sea Grit    NJ



--------------------------------------------------------------------------------

SCHEDULE 5

TO

SECURITY AGREEMENT

Other Names

Other names immediately after the Spinco Asset Transfer.

 

Grantor

  

Other Legal Names

NW Spectrum LLC

   NW Spectrum Co.

NextWave Broadband LLC

   NextWave Broadband Inc.



--------------------------------------------------------------------------------

SCHEDULE 6

TO

SECURITY AGREEMENT

Schedule 6(a)

Pledged Equity

Pledged Equity prior to the Spinco Asset Transfer.

 

Grantor

  

Issuer

  

Issuer’s

Jurisdiction

of

Organization

  

Class of

Equity

  

Par

Value

  

Equity

Certificate

Nos.

  

Amount of


Equity

Interests

  

Percentage of


Outstanding


Equity

Pledged

NextWave Wireless LLC

   NextWave Holdco LLC    Delaware          1    Unlimited    100%

NextWave Wireless LLC

   NextWave Broadband Inc.    Delaware    Common    $0.01    2    1,000
Authorized
1,000 Outstanding    100%

NextWave Broadband Inc.

   NW Spectrum Co.    Delaware    Common    $0.01    1    1,000 Authorized
1,000 Outstanding    100%

NextWave Broadband Inc.

   AWS Wireless Inc.    Delaware    Common    $0.01    2    1,000 Authorized
1,000 Outstanding    100%

NextWave Broadband Inc.

   Inquam Norway AS    Norway                66%

NW Spectrum Co.

   WCS Wireless License Subsidiary, LLC    Delaware    LLC    None    1   
Unlimited    100%

NextWave Wireless Inc.

   NextWave Wireless LLC    Delaware    LLC    None    1    Unlimited    100%

NW Spectrum Co.

   4399773 Canada Inc.    Canada                66%

NextWave Broadband Inc.

   NextWave Metropolitan Inc.    Delaware    Common    $0.01    1   

1,000 Authorized

1,000 Outstanding

   100%



--------------------------------------------------------------------------------

Pledged Equity immediately after the Spinco Asset Transfer.

 

Grantor

  

Issuer

  

Issuer’s

Jurisdiction

of

Organization

  

Class of

Equity

  

Par

Value

  

Equity

Certificate

Nos.

  

Amount of


Equity Interests

  

Percentage
of


Outstanding


Equity

Pledged

NextWave Wireless LLC

   NextWave Holdco LLC    Delaware    LLC    None    1    Unlimited    100%

NextWave Holdco LLC

   NextWave Broadband LLC    Delaware    LLC    None    1    Unlimited    100%

NextWave Broadband LLC

   NW Spectrum LLC    Delaware    LLC    None    1    Unlimited    100%

NextWave Broadband LLC

   Inquam Norway AS    Norway                66%

NextWave Wireless Inc.

   NextWave Wireless LLC    Delaware    LLC    None    1    Unlimited    100%

NextWave Broadband LLC

   4399773 Canada, Inc.    Canada                66%

NextWave Wireless LLC

   AWS Wireless Inc.    Delaware    Common    $0.01    3    1,000 Authorized
1,000 Outstanding    100%

NextWave Wireless LLC

   WCS Wireless License Subsidiary, LLC    Delaware    LLC    None    2   
Unlimited    100%

NextWave Wireless LLC

   NextWave Metropolitan Inc.    Delaware    Common    $0.01    2    1,000
Authorized
1,000 Outstanding    100%

 



--------------------------------------------------------------------------------

Schedule 6(b)

Pledged Debt

None.



--------------------------------------------------------------------------------

SCHEDULE 7

TO

SECURITY AGREEMENT

Deposit Accounts and Securities Accounts

 

Type of Account

  

Depository Bank or


Securities Intermediary

  

Address of Depository

Bank


or Securities Intermediary

  

Account

Number

  

Account Name

Asset Sale Proceeds

   UBS Financial Services Inc.   

Corporate Cash Management

The UBS Tower

1 N. Wacker Drive

25th Floor

Chicago, IL 60606

   CP-01370   

NextWave

Wireless LLC

Deposit & Investment

   UBS Financial Services Inc.   

Corporate Cash Management

The UBS Tower

1 N. Wacker Drive

25th Floor

Chicago, IL 60606

   CP-01374   

NextWave

Wireless LLC

Deposit & Investment

   Barclays Capital Inc.   

125 High Street

16th Floor

Boston, MA 02110

   834-81039   

NextWave

Wireless LLC

General

   Silicon Valley Bank   

4370 La Jolla Village Dr.

Suite 860

San Diego, CA 92122

   3300653674   

NextWave

Wireless Inc.

General

   JPMorgan Chase Bank NA   

PO Box 260195

Baton Rouge LA

70826-0195

   304234443   

NextWave

Broadband Inc.



--------------------------------------------------------------------------------

SCHEDULE 8

TO

SECURITY AGREEMENT

U.S. Trademarks:

 

Mark

  

Country

  

Application No.

  

Application Date

  

Owner

  

Class

  

Status

NEXTWAVE BROADBAND

   US    78/843,093    Mar-22-2006    NextWave Broadband Inc.    09, 36, 38   

Statement of

Use Due

NEXTWAVE WIRELESS

   US    78/843,098    Mar-22-2006    NextWave Broadband Inc.    09, 36, 38   

Statement of

Use Due

Last Statement of Use Extension is due Oct, 2012.

Final deadline to file Statement of Use is April 27, 2013.

Foreign Trademarks:

None.



--------------------------------------------------------------------------------

SCHEDULE 9

TO

SECURITY AGREEMENT

U.S. Patents Issued:

None.

U.S. Patents Pending:

None.

Foreign Patents Issued:

None.

Foreign Patents Pending:

None.



--------------------------------------------------------------------------------

SCHEDULE 10

TO

SECURITY AGREEMENT

U.S. Copyright Registrations:

None.

Foreign Copyright Registrations:

None.

Pending U.S. Copyright Registration Applications:

None.

Pending Foreign Copyright Registration Applications:

None.



--------------------------------------------------------------------------------

EXHIBIT I TO

SECURITY AGREEMENT

[FORM OF GRANT OF TRADEMARK SECURITY INTEREST]

GRANT OF TRADEMARK SECURITY INTEREST

WHEREAS, [NAME OF GRANTOR], a             corporation (“Grantor”), owns and uses
in its business, and will in the future adopt and so use, various intangible
assets, including the Trademark Collateral (as defined below); and

WHEREAS, NEXTWAVE WIRELESS LLC, a Delaware limited liability company (“Issuer”)
has entered into that certain Amended and Restated Purchase Agreement dated as
of August 16, 2012 (said Amended and Restated Purchase Agreement, as it may
hereafter be amended, restated, supplemented or otherwise modified from time to
time, being the “Purchase Agreement”; capitalized terms used but not defined
herein shall have the meanings given to them in the Purchase Agreement) by and
among Issuer, each of the Guarantors named therein, each of the Purchasers named
therein (together with their successors and assigns and any subsequent holder of
Notes permitted under the Purchase Agreement, “Holders”) and WILMINGTON TRUST,
NATIONAL ASSOCIATION, as Collateral Agent (“Secured Party”); and

[Insert if Grantor is a Guarantor:] [WHEREAS, Grantor has executed and delivered
that certain [Guaranty][Parent Guaranty] dated as of July 17, 2006 (said
[Guaranty][Parent Guaranty], as it may heretofore have been and as it may
hereafter be amended, restated, supplemented or otherwise modified from time to
time, being the “Guaranty”) in favor of Secured Party for the benefit of
Holders, pursuant to which Grantor has guarantied the prompt payment and
performance when due of all obligations of Issuer under the Purchase Agreement
and the other Note Documents; and]

WHEREAS, pursuant to the terms of that certain Amended and Restated Pledge and
Security Agreement dated as of August 16, 2012 (said Amended and Restated Pledge
and Security Agreement, as it may hereafter be amended, restated, supplemented
or otherwise modified from time to time, being the “Security Agreement”), among
Grantor, Secured Party and the other grantors named therein, Grantor has created
in favor of Secured Party a security interest in, and Secured Party has become a
secured creditor with respect to, the Trademark Collateral;

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, subject to the terms and conditions of the
Security Agreement, to evidence further the security interest granted by Grantor
to Secured Party pursuant to the Security Agreement, Grantor hereby grants to
Secured Party a security interest in all of Grantor’s right, title and interest
in and to the following, in each case whether now or hereafter existing or in
which Grantor now has or hereafter acquires an interest and wherever the same
may be located (the “Trademark Collateral”):

 

 

   I-1   

Grant of Trademark

Security Interest



--------------------------------------------------------------------------------

(i) all rights, title and interest (including rights acquired pursuant to a
license or otherwise) in and to all trademarks, service marks, designs, logos,
indicia, tradenames, trade dress, corporate names, company names, business
names, fictitious business names, trade styles and/or other source and/or
business identifiers and applications pertaining thereto, owned by such Grantor,
or hereafter adopted and used, in its business (including, without limitation,
the trademarks set forth on Schedule A annexed hereto) (collectively, the
“Trademarks”), all registrations that have been or may hereafter be issued or
applied for thereon in the United States and any state thereof and in foreign
countries (including, without limitation, the registrations and applications set
forth on Schedule A annexed hereto), all common law and other rights (but in no
event any of the obligations) in and to the Trademarks in the United States and
any state thereof and in foreign countries, and all goodwill of such Grantor’s
business symbolized by the Trademarks and associated therewith; and

(ii) all proceeds, products, rents and profits of or from any and all of the
foregoing Trademark Collateral and, to the extent not otherwise included, all
payments under insurance (whether or not Secured Party is the loss payee
thereof), or any indemnity, warranty or guaranty, payable by reason of loss or
damage to or otherwise with respect to any of the foregoing Trademark
Collateral. For purposes of this Grant of Trademark Security Interest, the term
“proceeds” includes whatever is receivable or received when Trademark Collateral
or proceeds are sold, licensed, exchanged, collected or otherwise disposed of,
whether such disposition is voluntary or involuntary.

Notwithstanding the foregoing, in no event shall the Trademark Collateral
include, and Grantor shall not be deemed to have granted a security interest in,
any applications by Grantor for a Trademark based on an intent to use the same
if and so long as such application is pending without a “Statement of Use”
having been filed and accepted by the United States Patent and Trademark Office
(each such pending application which is based on an intent to use, an
“Intent-To-Use Application”); provided, that once a “Statement of Use” is filed
and accepted by the United States Patent and Trademark Office in connection with
an Intent-To-Use Application, the foregoing shall not be applicable to such
Intent-To-Use Application, and such Grantor shall be deemed to have granted a
security interest in, such Intent-To-Use Application.

Grantor does hereby further acknowledge and affirm that the rights and remedies
of Secured Party with respect to the security interest in the Trademark
Collateral granted hereby are more fully set forth in the Security Agreement,
the terms and provisions of which are incorporated by reference herein as if
fully set forth herein.

[The remainder of this page is intentionally left blank.]

 

 

   I-2   

Grant of Trademark

Security Interest



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Grantor has caused this Grant of Trademark Security Interest
to be duly executed and delivered by its officer thereunto duly authorized as of
the             day of             ,             .

 

[NAME OF GRANTOR] By:           Name:       Title:    

 

I-3



--------------------------------------------------------------------------------

SCHEDULE A

TO

GRANT OF TRADEMARK SECURITY INTEREST

 

Owner

  

Trademark

Description

  

Registration/Appl.

Number

  

Registration/Appl.

Date

 

I-A-1



--------------------------------------------------------------------------------

EXHIBIT II TO

SECURITY AGREEMENT

[FORM OF GRANT OF PATENT SECURITY INTEREST]

GRANT OF PATENT SECURITY INTEREST

WHEREAS, [NAME OF GRANTOR], a              corporation (“Grantor”), owns and
uses in its business, and will in the future adopt and so use, various
intangible assets, including the Patent Collateral (as defined below); and

WHEREAS, NEXTWAVE WIRELESS LLC, a Delaware limited liability company (“Issuer”)
has entered into that certain Amended and Restated Purchase Agreement dated as
of August 16, 2012 (said Amended and Restated Purchase Agreement, as it may
hereafter be amended, restated, supplemented or otherwise modified from time to
time, being the “Purchase Agreement”; capitalized terms used but not defined
herein shall have the meanings given to them in the Purchase Agreement) by and
among Issuer, each of the Guarantors named therein, each of the Purchasers named
therein (together with their successors and assigns and any subsequent holder of
Notes permitted under the Purchase Agreement, “Holders”) and WILMINGTON TRUST,
NATIONAL ASSOCIATION, as Collateral Agent (“Secured Party”); and

[Insert if Grantor is a Guarantor:] [WHEREAS, Grantor has executed and delivered
that certain [Guaranty][Parent Guaranty] dated as of July 17, 2006 (said
[Guaranty][Parent Guaranty], as it may heretofore have been and as it may
hereafter be amended, restated, supplemented or otherwise modified from time to
time, being the “Guaranty”) in favor of Secured Party for the benefit of
Holders, pursuant to which Grantor has guarantied the prompt payment and
performance when due of all obligations of Issuer under the Purchase Agreement
and the other Note Documents; and]

WHEREAS, pursuant to the terms of that certain Amended and Restated Pledge and
Security Agreement dated as of August 16, 2012 (said Amended and Restated Pledge
and Security Agreement, as it may hereafter be amended, restated, supplemented
or otherwise modified from time to time, being the “Security Agreement”), among
Grantor, Secured Party and the other grantors named therein, Grantor has created
in favor of Secured Party a security interest in, and Secured Party has become a
secured creditor with respect to, the Patent Collateral;

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, subject to the terms and conditions of the
Security Agreement, to evidence further the security interest granted by Grantor
to Secured Party pursuant to the Security Agreement, Grantor hereby grants to
Secured Party a security interest in all of Grantor’s right, title and interest
in and to the following, in each case whether now or hereafter existing or in
which Grantor now has or hereafter acquires an interest and wherever the same
may be located (the “Patent Collateral”):

 

II-1



--------------------------------------------------------------------------------

(i) all rights, title and interest (including rights acquired pursuant to a
license or otherwise) in and to all patents and patent applications and rights
and interests in patents and patent applications under any domestic or foreign
law that are presently, or in the future may be, owned or held by such Grantor
and all patents and patent applications and rights, title and interests in
patents and patent applications under any domestic or foreign law that are
presently, or in the future may be, owned by such Grantor in whole or in part
(including, without limitation, the patents and patent applications set forth on
Schedule A annexed hereto), all rights (but not obligations) corresponding
thereto to sue for past, present and future infringements and all re-issues,
divisions, continuations, renewals, extensions and continuations-in-part
thereof; and

(ii) all proceeds, products, rents and profits of or from any and all of the
foregoing Patent Collateral and, to the extent not otherwise included, all
payments under insurance (whether or not Secured Party is the loss payee
thereof), or any indemnity, warranty or guaranty, payable by reason of loss or
damage to or otherwise with respect to any of the foregoing Patent Collateral.
For purposes of this Grant of Patent Security Interest, the term “proceeds”
includes whatever is receivable or received when Patent Collateral or proceeds
are sold, licensed, exchanged, collected or otherwise disposed of, whether such
disposition is voluntary or involuntary.

Grantor does hereby further acknowledge and affirm that the rights and remedies
of Secured Party with respect to the security interest in the Patent Collateral
granted hereby are more fully set forth in the Security Agreement, the terms and
provisions of which are incorporated by reference herein as if fully set forth
herein.

[The remainder of this page intentionally left blank.]

 

II-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Grantor has caused this Grant of Patent Security Interest to
be duly executed and delivered by its officer thereunto duly authorized as of
the             day of             ,             .

 

[NAME OF GRANTOR]

By:

          Name:       Title:    

 

II-3



--------------------------------------------------------------------------------

SCHEDULE A

TO

GRANT OF PATENT SECURITY INTEREST

Patents Issued:

 

Patent No.

  

Issue Date

  

Invention

  

Inventor

Patents Pending:

 

Applicant’s

Name

  

Date

Filed

  

Application

Number

  

Invention

  

Inventor

 

II-A-1



--------------------------------------------------------------------------------

EXHIBIT III TO

SECURITY AGREEMENT

[FORM OF GRANT OF COPYRIGHT SECURITY INTEREST]

GRANT OF COPYRIGHT SECURITY INTEREST

WHEREAS, [NAME OF GRANTOR], a              corporation (“Grantor”), owns and
uses in its business, and will in the future adopt and so use, various
intangible assets, including the Copyright Collateral (as defined below); and

WHEREAS, NEXTWAVE WIRELESS LLC, a Delaware limited liability company (“Issuer”)
has entered into that certain Amended and Restated Purchase Agreement dated as
of August 16, 2012 (said Amended and Restated Purchase Agreement, as it may
hereafter be amended, restated, supplemented or otherwise modified from time to
time, being the “Purchase Agreement”; capitalized terms used but not defined
herein shall have the meanings given to them in the Purchase Agreement) by and
among Issuer, each of the Guarantors named therein, each of the Purchasers named
therein (together with their successors and assigns and any subsequent holder of
Notes permitted under the Purchase Agreement, “Holders”) and WILMINGTON TRUST,
NATIONAL ASSOCIATION, as Collateral Agent (“Secured Party”); and

[Insert if Grantor is a Guarantor:] [WHEREAS, Grantor has executed and delivered
that certain [Guaranty][Parent Guaranty] dated as of July 17, 2006 (said
[Guaranty][Parent Guaranty], as it may heretofore have been and as it may
hereafter be amended, restated, supplemented or otherwise modified from time to
time, being the “Guaranty”) in favor of Secured Party for the benefit of
Holders, pursuant to which Grantor has guarantied the prompt payment and
performance when due of all obligations of Issuer under the Purchase Agreement
and the other Note Documents; and]

WHEREAS, pursuant to the terms of that certain Amended and Restated Pledge and
Security Agreement dated as of August 16, 2012 (said Amended and Restated Pledge
and Security Agreement, as it may hereafter be amended, restated, supplemented
or otherwise modified from time to time, being the “Security Agreement”), among
Grantor, Secured Party and the other grantors named therein, Grantor has created
in favor of Secured Party a security interest in, and Secured Party has become a
secured creditor with respect to, the Copyright Collateral;

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, subject to the terms and conditions of the
Security Agreement, to evidence further the security interest granted by Grantor
to Secured Party pursuant to the Security Agreement, Grantor hereby grants to
Secured Party a security interest in all of Grantor’s right, title and interest
in and to the following, in each case whether now or hereafter existing or in
which Grantor now has or hereafter acquires an interest and wherever the same
may be located (the “Copyright Collateral”):

 

III-1



--------------------------------------------------------------------------------

(i) all rights, title and interest (including rights acquired pursuant to a
license or otherwise) under copyright in various published and unpublished works
of authorship including, without limitation, computer programs, computer data
bases, other computer software layouts, trade dress, drawings, designs,
writings, and formulas (including, without limitation, the works set forth on
Schedule A annexed hereto, as the same may be amended pursuant hereto from time
to time) (collectively, the “Copyrights”), all copyright registrations issued to
Grantor and applications for copyright registration that have been or may
hereafter be issued or applied for thereon in the United States and any state
thereof and in foreign countries (including, without limitation, the
registrations set forth on Schedule A annexed hereto, as the same may be amended
pursuant hereto from time to time) (collectively, the “Copyright
Registrations”), all common law and other rights in and to the Copyrights in the
United States and any state thereof and in foreign countries including all
copyright licenses (but with respect to such copyright licenses, only to the
extent permitted by such licensing arrangements) (the “Copyright Rights”),
including, without limitation, each of the Copyrights, rights, titles and
interests in and to the Copyrights, all derivative works and other works
protectable by copyright, which are presently, or in the future may be, owned,
created (as a work for hire for the benefit of Grantor), authored (as a work for
hire for the benefit of Grantor), or acquired by Grantor, in whole or in part,
and all Copyright Rights with respect thereto and all Copyright Registrations
therefor, heretofore or hereafter granted or applied for, and all renewals and
extensions thereof, throughout the world, including all proceeds thereof (such
as, by way of example and not by limitation, license royalties and proceeds of
infringement suits), the right (but not the obligation) to renew and extend such
Copyright Registrations and Copyright Rights and to register works protectable
by copyright and the right (but not the obligation) to sue in the name of such
Grantor or in the name of Secured Party for past, present and future
infringements of the Copyrights and Copyright Rights; and

(ii) all proceeds, products, rents and profits of or from any and all of the
foregoing Copyright Collateral and, to the extent not otherwise included, all
payments under insurance (whether or not Secured Party is the loss payee
thereof), or any indemnity, warranty or guaranty, payable by reason of loss or
damage to or otherwise with respect to any of the foregoing Copyright
Collateral. For purposes of this Grant of Copyright Security Interest, the term
“proceeds” includes whatever is receivable or received when Copyright Collateral
or proceeds are sold, licensed, exchanged, collected or otherwise disposed of,
whether such disposition is voluntary or involuntary.

Grantor does hereby further acknowledge and affirm that the rights and remedies
of Secured Party with respect to the security interest in the Copyright
Collateral granted hereby are more fully set forth in the Security Agreement,
the terms and provisions of which are incorporated by reference herein as if
fully set forth herein.

[The remainder of this page intentionally left blank.]

 

III-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Grantor has caused this Grant of Copyright Security Interest
to be duly executed and delivered by its officer thereunto duly authorized as of
the     day of             ,             .

 

[NAME OF GRANTOR] By:           Name:       Title:    

 

III-3



--------------------------------------------------------------------------------

SCHEDULE A

TO

GRANT OF COPYRIGHT SECURITY INTEREST

U.S. Copyright Registrations:

 

Title

  

Registration No.

  

Date of Issue

  

Registered Owner

Foreign Copyright Registrations:

 

Country

  

Title

  

Registration No.

  

Date of Issue

Pending U.S. Copyright Registration Applications:

 

Title

  

Appl. No.

  

Date of Application

  

Copyright Claimant

Pending Foreign Copyright Registration Applications:

 

Country

  

Title

  

Appl. No.

  

Date of Application

 

III-1



--------------------------------------------------------------------------------

EXHIBIT IV TO

SECURITY AGREEMENT

PLEDGE SUPPLEMENT

This Pledge Supplement dated as of             is delivered pursuant to the
Amended and Restated Pledge and Security Agreement dated as of August 16, 2012
between             , a             (“Grantor”), the other Grantors named
therein, and Wilmington Trust, National Association, as Collateral Agent, as
Secured Party for the benefit of Holders (said Amended and Restated Pledge and
Security Agreement, as it may hereafter be amended, restated, supplemented or
otherwise modified from time to time, being the “Security Agreement”).
Capitalized terms used herein not otherwise defined herein shall have the
meanings ascribed thereto in the Security Agreement.

Grantor hereby agrees that the [Pledged Equity][Pledged Debt] set forth on
Schedule A annexed hereto shall be deemed to be part of the [Pledged
Equity][Pledged Debt] and shall become part of the Securities Collateral and
shall secure all Secured Obligations.

IN WITNESS WHEREOF, Grantor has caused this Pledge Supplement to be duly
executed and delivered by its duly authorized officer as of             .

 

[GRANTOR] By:           Title:    

 

III-1



--------------------------------------------------------------------------------

SCHEDULE A

TO

PLEDGE SUPPLEMENT

 

I-A-1



--------------------------------------------------------------------------------

EXHIBIT V TO

SECURITY AGREEMENT

IP SUPPLEMENT

This IP SUPPLEMENT dated as of             , is delivered pursuant to and
supplements (i) the Amended and Restated Pledge and Security Agreement dated as
of August 16, 2012 (said Amended and Restated Pledge and Security Agreement, as
it may hereafter be amended, restated, supplemented or otherwise modified from
time to time, being the “Security Agreement”), between             , a
            (“Grantor”), the other Grantors named therein, and Wilmington Trust,
National Association, as Collateral Agent, as Secured Party for the benefit of
Holders (“Secured Party”), and (ii) the [Grant of Trademark Security Interest]
[Grant of Patent Security Interest] [Grant of Copyright Security Interest] dated
as of             ,             (the “Grant”) executed by Grantor. Capitalized
terms used herein not otherwise defined herein shall have the meanings ascribed
thereto in the Grant.

Grantor grants to Secured Party a security interest in all of Grantor’s right,
title and interest in and to the [Trademark Collateral] [Patent Collateral]
[Copyright Collateral] set forth on Schedule A annexed hereto. All such
[Trademark Collateral] [Patent Collateral] [Copyright Collateral] shall be
deemed to be part of the [Trademark Collateral] [Patent Collateral] [Copyright
Collateral] and shall be hereafter subject to each of the terms and conditions
of the Security Agreement and the Grant.

IN WITNESS WHEREOF, Grantor has caused this IP Supplement to be duly executed
and delivered by its duly authorized officer as of             .

 

[GRANTOR] By:           Name:     Title:  

 

IV-A-1



--------------------------------------------------------------------------------

SCHEDULE A

TO

IP SUPPLEMENT

 

I-A-2



--------------------------------------------------------------------------------

EXHIBIT VI TO

SECURITY AGREEMENT

[FORM OF COUNTERPART]

COUNTERPART (this “Counterpart”) dated as of             , is delivered pursuant
to Section 20 of the Security Agreement referred to below. The undersigned
hereby agrees that this Counterpart may be attached to the Amended and Restated
Pledge and Security Agreement dated as of August 16, 2012 (said Amended and
Restated Pledge and Security Agreement, as it may hereafter be amended,
restated, supplemented or otherwise modified from time to time being the
“Security Agreement”; capitalized terms used herein not otherwise defined herein
shall have the meanings ascribed therein), among NextWave Wireless LLC, a
Delaware limited liability company, the other Grantors named therein, and
Wilmington Trust, National Association, as Collateral Agent, as Secured Party
for the benefit of the Holders. The undersigned by executing and delivering this
Counterpart hereby becomes a Grantor under the Security Agreement in accordance
with Section 20 thereof and agrees to be bound by all of the terms thereof.
Without limiting the generality of the foregoing, the undersigned hereby:

(i) authorizes the Secured Party to add the information set forth on the
Schedules to this Counterpart to the correlative Schedules attached to the
Security Agreement;

(ii) agrees that all Collateral of the undersigned, including the items of
property described on the Schedules hereto, shall become part of the Collateral
and shall secure all Secured Obligations; and

(iii) makes the representations and warranties set forth in the Security
Agreement, as amended hereby, to the extent relating to the undersigned.

 

[NAME OF ADDITIONAL GRANTOR] By:           Name:       Title:    

 

II-1